         Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 1 of 78


                                                                              .*'   "" FII,ED                 j:q


                                                                               I'S{ITED STATES DISTHICT COURT
                             IN THE UNITED STATES DISTRICT COURT                 ALBT,QUERQUE, N1EW MEXICO
                               FoR rHE DrsrRrcr oF NEw MExrco                                                 qr
                                                                                                            *r,$
                                                                                            DEC$02019
                                                                              rup                    5q     #'r
DAVID HAROLD HANSON,                              )                                 IfrTG*{ELL R. ELFERS
                                                  )                                 #:t'    CLERK
                           Plaintiff,             )
                                                  )
V.                                                )       Case   No. I : l9-cv-01 I 24-KK
                                                  )
FORREST FENN; and                                 )
BRIAN ERSKINE (Intervenor),                       )
                                                  )
                           Defendants.            )



ANSWER AI{D CROSS.CLAIM OR BRIAN ERSKINE AS INTERYENOR-NFFFNDAI{T

Pursuant to FED. R. CIV.       P.Z (o),FED.   R. CIV. P. 7(a)(2), and FED. R. CIV. P. l3(g)' Brian

Erskine ("Intervenor-Defendanf') both answers the complaint of David Harold Hanson

("Plaintiff')     and states a cross-claim against Forrest Fenn ("Defendant").

1.   ANSWER

     1    lntervenor-Defendant denies having knowledge or information sufficient to form a belief

          as to   truth of the allegations in Part I of the Complaint (*The Parties to This Complaint")-

     Z.   Intervenor-Defendant denies having knowledge or information sufficient to form a belief

          as to   truth of the allegations in Part II of the Complaint ("Basis for Jurisdiction"), except

          that Intervenor-Defendant denies that Plaintiffs alleged damages exceed $75,000.

     3.   Intervenor-Defendant denies having knowledge or information sufficient to form a belief

          as to   truth of the allegations in Part III of the Complaint ('statement of Claim"), except
       Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 2 of 78




          that: (i) Intervenor-Defendant admits that Defendant publicized a hidden treasure questr

          ("quest") or public puozle, based on a cryptic poem, to be solved as referenced in the

          Motion to Intervene ("Motion") and as further detailed in the Supplemental Affidavit in

          Support and its exhibits ("Affidavit"), and has publicly represented availability of an

          alleged hidden treasure of significant tangible value ("box") to the solver of the quest

          with alleged clues to assist in or enable locating the alleged box by searching the unique

          location found and identified by correctly decoding the poem ("site"); (ii) Intervenor-

          Defendant denies that any of the clues or other public information relevant to the quest

          published by Defendant was false or misleading because Intervenor-Defendant,

          demonstrably and with written and visual evidence as presented in the Motion and

          Affidavit, solved the quest and identified the site by relying on clues and other public

          information published by Defendant and without privileged assistance from or

          communication with Defendant, as referenced and detailed in the Motion and Affidavit.

     4.   Intervenor-Defendant denies the allegations in Part IV of the Complaint ("Relief').

2.   AFFIRMATIVE DEFENSES

     1.   Complaint fails to state a claim upon which relief may be granted.

     2.   Claims of fraud in complaint are not pleaded with particula.rity as required by FED. R.

          crv.   P. e(b).


     3.   Claims in complaint fail, in whole or in part, because

          1.   Intervenor-Defendant solved the quest as noted in 1.3(ii) above;



I For context, see Burnett, John; NPR, March 3,20l6,https:llwww.npr.orgl2016l03l13l469852983l
seek i ng-adventu re-and-gold-c rack-th is-poem-and-head-ouldoors




                                                            2
           Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 3 of 78



           2.   Plaintiffs failure to solve the quest resulted from Plaintiffs own misreading,

                misunderstanding, or misapplication of this information noted in 1.3(ii) above.

J.    AS AND FOR A CROSS.CLAIM AGAINST DEFENDANT

      l.   Intervenor-Defendant is a citizen ofArizona.

      2.   Upon information and belief, Plaintiffis acitizen of Colorado.

      3.   Upon information and belief, Defendant is a citizen of New Mexico.

      4.   The Court has subject matter jurisdiction by diversity under 28 U. S. C. 1332.

           Intervenor-Defendant, Plaintiff, and Defendant are citizens of different states and upon

           information and belief the tangible value of the box Defendant has publicly stated either

           to be found upon solving the quest and searching the site, or as publicly promised by

           Defendant as a reward to the individual(s) who solved the quest, is greater than $75,000.

      5.   Intervenor-Defendant has solved the quest by decoding the poem, thus accurately

           identifring the site.

      6.   By further efforts, Intervenor-Defendant accurately identified, at the site, the natural

           landscape based upon which Defendant devised and communicated inskuctions to create

           the drawing found in the memoir's epilogue, thus proving the quest solved by

           discovering the unique visual relationship ("visual") between the landscape and the

           drawing both by matching a photograph of the landscape to the drawing and by

           associating their unique forms, features, and proportions with quest themes as detailed in

           the Motion and Affrdavit. This visual serves as a virtual marker or substitutefor the box

           similar to a tangible marker       a bronze   owl figurine       for   a   different treasure quest.2
                                          -                             -
2   Scofield, Hugh; BBC, AugustZl,2018; https://www.bbc.com/news/world-europe-45005072



                                                               3
          Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 4 of 78




     7.    Defendant constructively denies that Intervenor-Defendant solved the quest (D bV failing

           to acknowledge or refusing to admit and affirm the solution of Intervenor-Defendant as

          true and accurate, (ii) by falsely facilitating public misperception that the quest is

          unsolved (perhaps because Defendant, as evidenced by certain public statempnts, prefers

          that the quest remain a credible mystery of wide interest and mass participation), and       (iii)

          by publicly o'answering the wrong question" or falsely implying failure to solve the quest

          by truthfully citing Intervenor-Defendant's failure, self-fulfilling and beyond the control

          of Intervenor-Defendant by Defendant's design, to possess the box or reward.3

          Defendant's refusal to address truthfully whether Intervenor-Defendant accurately

          identified the site (iv) fosters public uncertainty, forming a basis for Plaintiffs action

          while driving other negative events including public safety incidents, and facilitates a

          false public impression   that (v) Intervenor-Defendant is not entitled to a box or reward

          and (vi) the work of Intervenor-Defendant in solving the quest is incorrect, falsely

          diminishing the tangible and intangible value of that work and misrepresenting its

          objective credibility by manipulatively and deceptively promoting a false linkage

          between quest solution and box discovery or promoting a false, rather than a genuine or

          true, credibility standard. Therefore, an actual and justiciable controversy exists as to

          whether Intervenor-Defendant uniquely identified the site and solved the quest as

          detailed in the Motion andAfftdavit, regardless of the whereaboub of the box-




3 Nott, Robert; Santa Fe New Mexican, December 21,2019; https://www.santafenervmexican.com/news/
local:news/man-says-he-has-discovered-forrest-fenn-s-treasure/article 8bdec7e0-2027-l lea-
bd4 1 -5 bf5044a64d0.html




                                                          4
           Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 5 of 78



      8.    The box or reward notoriously represented by Defendant as associated
                                                                                 with solving the
            quest is not physically present and available for discovery,
                                                                         even by search, within a

            three-hundred-(300)-foot radius of the site.+

      9.    Defendant, who as referenced in the Motion notoriously represents
                                                                              that only Defendant

            knows the whereabouts ofthe box, never placed, concealed, discarded,
                                                                                 or abandoned any

            box or reward within such radius of the site.

      10' Details of evidence for above claims are presented in the Motion and
                                                                               Affidavit and are
            incorporated herein by reference.

      l1'   Intervenor-Defendant seeks a declaratory judgment against Defendant
                                                                                under 2g U. S. C.

            2201 and2202.

      12. Intervenor-Defendant has no other adequate remedy at law.

 4.   PRAYER FOR RELIEF

 Intervenor-Defendant seeks      a   judgment: (i) dismissing Plaintiffs Complaint in its
                                                                                          entirety; and
(ii) declaring that: (a) Intervenor-Defendant has solved the quest; (b)
                                                                        Intervenor-Defendant              has

accurately decoded the poem and has accurately identified the unique
                                                                     site of quest solution; (c)

Intervenor-Defendant has visually identified and photographed
                                                                         , atthatsite,   substantially the

outdoor landscape from or based upon whose unique features, forms,
                                                                   and proportions Defendant

issued instructions to create the drawing found in the epilogue
                                                                of the memoiq perhaps

unbeknownst to the illustrator, but proving accurate identification
                                                                    of the site; (d) The identified

a Defendant specified a geographic area of roughly one hundred sixty
                                                                            thousand (160,000) square miles as
eligible for quest solution, and has abruptly exiluoed whole r"gr*tr
                                                                            of states and regions previously
included- A circle of three-h.undred-(30b)-foot radius
                                                                         only one sixteen-millionth
                   of that eligible area, ot onlz..the "*"""n"o*pu?r"s      west riverbank segment of the
-(1/16,000,000th)
uncompahgre River immediately opposite ilimax creek9.uno       "v"-rrrup"a proximate
                                                                                        areas    mostly covered
in alpine stones, under flowing watir, or blocked by tree          ""u."rt
                                                                        roois or cliffs    -
                                                                                        defining the boundary of
a box canyon, rendering box concealment physicatiy prot-Ju"r-r,
                                                              iuitive.


                                                             5
        Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 6 of 78




\   site of quest solution and the unknown location where Defendant
                                                                    actually concealed any box,

    rewatd, or treasure of tangible value are, by Defendant's design,
                                                                      not co-located within 300 feet

    and are indeed two substantially different, distant locations, rendering
                                                                             any search for a box at the

    correct site futile; (e) Intervenor-Defendant is entitled, by virtue of having
                                                                                   solved the quest, to all

    rewards promised by Defendant to any individual(s) who solved the quest
                                                                            including, but not

    limited to, beneficial transfer of title to the box or full reward, regardless of the present

    whereabouts of the box; and    (f) such other and further relief   as the Court deems   just and proper.



    Respectfu   lly submitted,




    1338 Sabatina Street
    Prescott, Arizona 86301 -7 402
    (e49) 424-4294
    kattigaru@gmail.com




                                                       6
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 7 of 78




                      FE]YIY SOLUTIO|Y




                                       by Brian Erskine
                                   kattigara@gmail.com
"If I cannot   move hesven,   I will ruise hell." -   Virgil,   The Aeneid   of Virgil, Book   Seven, Line   3I2

                     October 2018 /Copyright June 2019,           All Rights   Reserved
            Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 8 of 78




                                                       Foreword
         A famous public puzzle    has motivated thousands to seek hidden treasure by researching and exploring the
         westem slopes of the American Rockies. Forrest Fenn, of Santa Fe, created the puzzleis a qr"it ro.tgfrty
         a decade ago. Fenn is an artist and retired art dealer, a best-selling author, an archaeologist and
         conservationist, and an Air Force veteran combat pilot. After years of planning, he composed the puzzle
         into the form of a short poem defining a specific location, and publicized the quest.

         The cover image depicts that location while proving the solution. The image is a superimposition         of
         an illustration onto a photo. The photo was taken in August 201 8 by Brian Erskine, the solvei, below
         Abrams Mountain along the Uncompahgre River south of Ouray, Colorado. The illustration, created by
         Wall Street Journal and Westem artist and portraitist Allen Polt, is found in the epilogue of Fenn,s book
         The Thrill of the Chase, published in January 2010. The visible match or alignment places Fenn, who
         commissioned the illustration, at the site of the photo before January 2010 while creating the quest.

         More proof is detailed below, including in the Colorado state seal. The poem and puzzle are artistic
         masterpieces, referencing geography, history, literature, character study, and more, all with profound
         literary significance. The solver has not found any treasure and welcomes that anyone might search.


                                                          Poem

;    AsI have gone alone in there                             If you've been wise and found the blaze,
:;
     And with my treusures bold,                              Look quickly down, yoar qaest to cease,
:    f
   con keep my secret where                                   But tarry scant with marvel gaze,
',And hint of riches new und old.                             Just take the chest and go in peace.
,:Begin it where warun waters halt                            So why is it that I must go
i And take it in the canyon down,                             And leave my trove for all to seek?
l Not far, but too far to walk.                               The answers I alreody know,
';Put in below the home of Brown.
                                                              f 've done it tired, and now I'm weuk.

:  From there it's no pluce for the meek,                     So hear me all and listen good,
, The end is ever drswing nigh;                               Your effofi will be worth the cold.
:,
   There'll be no paddle ap your creek,                       If you are brave and in the wood
':
   Just heavy loads and water high.                           I give you title to the gold.
                                                   7.
     Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 9 of 78




 Solution
                                                        IED ['DNN TtrEASUBS
The Fenn poem indicates some place on the
western slopes of the American Rockies where
ostensibly was hidden a shoebox-sized treasure
("box"). A public challenge to find a small box
in a vast region implies that that place must be
specific, limited in size and extent, and relatively
accessible. The puzzle is solved only when such
a place or "site" (37.986555. -10i.64792g)
derives from perusing its text.

The solution follows the poem, presenting a
clear chain of evidence. Evidence culminates in
robust independent proofs both by the cover
image and by linking to the Colorado state seal.
The state motto on the seal derives from another
epic quest also supporting the proof: the Aeneid
of Virgil. Both solving for and exploring the
indicated site are required.

Words of unusual definition                *itf,
                                "r" -rr["a         ""         COLORADO
                                                            Uncompahgre River

As I have gone alone in there
And with my treasures bold,
I   can keep my secret where,
And hint of riches new und old.

The site is in a place of a past mining boom.
Though the first stanza contains little specific
information, it proves crucial that the poem
contains six stanzas, 24 lines, and certain
quantities of words. Translating this stanza into
Spanish, two observations aid in decoding the
second and fifth stanzas. First, the poem would
begin"Como he ido solo all[," identifying Lake
Como as the starting point. Second, "I... alone,'
and the sound of"solo allf'connote "a single
eye," later shown to be the eye of a turtle.

Begin it where wqrm wsters

"Warm waters" means the Uncompahgre River,
tributary of the Gunnison River of scenic Black
Canyon fame. This river rises in Colorado, in
the San Juan Mountains north of Silverton,
flowing north through a former mining area.
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 10 of 78




 From a Ute dialect of the Colorado River Numic
 language, "Uncompahgre" translates as "warm
 flowing water." Agglutinative like many Native
 American languages, the "pah" syllable means
 "water." Native American words are common
 among American place-names. Fenn's advice to
 develop "comprehensive" geographic
 knowledge, and his "umbilical" attachment to a              llllnt's   ln r   \'!m: tlmrmpdqro
 place sustained by water, evoke "IJncompahgre"
 by allusion and imperfect rhyme, indicating that      :i    .--,
 oiher clues are similarly unlocked. Sourcei for             "- " .'"
 the selected translationin clude 5280 magazine.             .r..1r-,
                                                ---|--  I


 halt
                                                            q-E
  As the first stanza begins in Spanish, Lake
l Como (37.9229. -107.6247), above Silverton, is
  a small lake, in which waters of the
, Uncompahgre River pause, from their
                                          alpine
  source (37,9196, -107.6200), b"fo.?:.::

And take it in the canyon down,

...flowing north from Lake Como, into the
lengthy Uncompahgre Gorge, beginning with
Poughkeepsie Gulch Al .95 67 -:lA-ASg.

Not   far, but   too   far to walk.
The Uncompahgre River flows north toward
Ouray. U. S. 550 (nicknamed "Million Dollar
Highway") and jeep trails connect Silverton and
Ouray, about23 miles apart. Prohibitive terrain
prevented the two towns from directly
connecting by rail in the nineteenth-century
"mining boom" era.

Otto Mears, a Jewish immigrant from a Baltic
province of the Russian Empire, eamed the title
"Pathfinder ofthe San Juans" as one ofthe
"founding fathers" ofColorado. A fascinating
character with a varied background, he came to
farm wheat in Saguache and then developed toll
roads, originally for flour mill access and later
more generally and widely by legislative charter,
including the predecessor to U. S. 550. The toll
at the Bear Creek bridge (38.0000. -107.6600)
on that route - at the 38th parallel, of Korean
fame - was $5, or well over $100 today.
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 11 of 78
                                               -


Anticipating development, Mears built roads to        tklrr                 Blrtlrrrtslo B tElaa      gr-Ltl . 'iel
an engineered standard, serving as foundations        ?rt,                                                --aEs:
for rail and catalyzing mining. He invested in        ffirot
rail lines near Silverton, served as a Presidential
                                                      Itoalv.r                                            $rrr3
elector in 1816, and organized the donation of
                                                      lr,E   r*ry                                          tl.ta
gold leaf for the capitol dome in Denver. The
Panic of 1893 ruined Mears, and he left the state.

By any route, the indicated distances are too far
to walk comfortably. However, the phrase also
has a second, crucial meaning: tttoo far to" as
"2-4-2)' (242"). To Fenn, a veteran pilot, this is
awS{- hgad-f.
                                                      F!artx.6&tEd*! r,rsi3 q. L( cloL ci tr! t r{rl{rsl* *r
                                                                                                                      o
Put in                                                otiotrt   *t* F! trlnlill.tn larroa.r l13I tlr i!.6tri6a.xEr
                                                                       '}

* Put in: spend productive time (in this search,                                                   Lake
exploratory or "boots on the ground") - as in,                                                     Como

"Smith got the big promotionby putting inlong
hours at the office." Or, the box itself was also
"put in [place] below the home of Brown."             ".:ffilg

below the home of   Brown From there

Brown Mountain (37.9206^ -107.6370) is the
* home (source) of Cement Creek (37.9135.
-107.6310). Flowing south through Silverton


                                                             w
                                                                U
parallel to a former railroad, its waters are brown
                                                                              la[. eomo
from mineral content. Residents refer to Cement                               allrr.(c a i&I:
Creek by its observed color. Lake Como and
Uncompahgre River headwaters are also found
below Brown Mountain.

The name "Brown Mountain" refers bothto a
single peak and to a north-south ridgeline of
nine consecutive peaks of which Brown
Mountain (peak) is the southernmost and
highest. The local USGS topographic map
(Ironton. Colorado) marks this ridgeline. It is
found east of Ironton Park, between U. S. 550
and the Uncompahgre River. Northernmost of
the nine is Abrams Mountain (peak) (37.9617. -
 107.6385), south of Ouray. Brown Mountain
(ridgeline), as a whole, is the "home of Brown."
Lines are defined by two endpoints, and while
Brown Mountain (peak) at the southem end is
the identification mark, Abrams Mountain at the
northem end is the searchmark.
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 12 of 78




 it's   no place   for the meek,
 Winding along mountainsides above gorges,
 U. S. 550 between Silverton and Ouray is no
 drive for the acrophobic. Localjeep trails are
 rated for ruggedness and signposted to deter the
 novice. U. S. 550 and one trail, Ouray County
 Road l8 ("OCR 18"), converge (37.9886.
 -101.6497) directly below, or north of, Abrams
 Mountain ("below the home of Brown,,), with
 parking and a scenic rapids and waterfall where
 the Uncompahgre River chutes under U. S. 550.
 This wishbone junction is how Fenn could aver
 that searchers had been near the correct site.

 The Meeker Massacre and Battle of Milk Creek,
 1879 Indian Wars events perhaps second only to
the 1890 Ghost Dance as acts ofresistance, both                                                        (Solstion will bG shown to be here:
occurred in western Colorado. Chief Ourav of                                                     El    hereafter"Borsite"l

the Utes, raised in Taos, N. M.,;ho;;;;
                                                                                                              r..j
                                                                                                                    j                             {1"^.aI
                                                                                                                                                            r\€ik
                                                                                                                                                            "
means "arrow," bluntly rejected violence as
pointless, instead aiming forward. A respected                                            \            ,'**$\t
leader and diplomat, he spoke many languages,                                                          q-*"-"'
and was a friend of Mears. Chief Ouray and his                                              Gl
brilliant wife, Chipeta, also a skilled leader,      -'
secured release of hostages with the help of
Capt. Milton Cline, a local miner. U. S. Indian
agent Nathan Meeker was inept by comparison.

                                                                             I r-#.dgi.
The end is ever drawing nigh;                                                               -

                                                     n"       C! ring 1]1i3   ?rriod rhar   Oro )I!N                     sl, insh-dl \iti
                                                          3                                            beBm   e   ioEn                      rhe   Ih
                                                    luairg      to   rluli    ttrsir   Lrgu+g ud d@b                       rspu
 Below Abrams Mountain, up OCR lg (south of                                                             "imiag rien

the parking lot at the U. S. 550 junction) is
 Climax Creek, which meets the Uncompahgre
River at (31.9865. -107.6476). The search area
narrows, as if to a climax, an end that draws
nigh. * Draw can also mean a creek bed.
* Nigh can mean imminent and,
                                   archaically,
"left-hand side." Climax Creek extends .,from,,
the Uncompahgre River to the left of a hiker
walking in the indicated direction: southbotrnd
or upstream. The northbound, downstream
approach is "too far to walk.,,

There'll be no paddle     up   your creek,

The searcher can't paddle up ClimaxCreek, but
mnst hike down it. Climax Mining Co. owned
the Silver Link mine operating for years high on
the cliff. How miners accessed or delivered ore
from this remote mine seems a mystery.
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 13 of 78




Just heavy louds und water high.                          3. YVater: Climax Creek and others paint the
                                                              cliff to the east in ways resembling blazes
The original infrastructure, serving mining with              on a horse's face before flowing through
its heavy haulage, featured Mears toll roads,                 woods to the Uncompahgre River (37.9870"
narrow-gauge rail, and a key rail gap.                        -107   .6467), "blazing natural trails."
                                                          4. Dawn: Six stanzas and24 lines comprise
                                                              the poem. On June 24 (6124), sunrise
                                                              occurs directly above where Climax Creek
                                                              descends the clifl at about 62" (ENE), or
                                                              directly opposite 242": that morning, dawn
                                                              breaks right above Climax Creek. June 24
                                                              is also the Nativity of St. John the Baptist in
                                                              the Catholic faith - a reference to the "San
                                                             Juan" mountains - and is the 1699 date on
                                                             which Captain Kidd hid treasure at
                                                             Gardiner's lsland. N. Y., as abruptly
                                                             referenced after the poem in The Thrill of
                                                             the Chase, and as reported inthe East
                                                             Hampton Srar. Finally, Pikes Peak, sacred
                                                             to the Utes, associated with the sun, lies
Low gearing    and a 4x4 vehicle are needed to               roughly on the same extended heading.
drive thejeep trails. A searcher also bears healy         5. Turtle: In Google Maps, if the solution area
loads: search tools, the box, or even the                    is aligned so that the top of the image is set
expectation offinding a box, perhaps a                       at242" and zoomed, a linear pattern
misconception to be jettisoned. Near Climax                  formed by U. S. 550 and OCR l8 appears
Creek, the Uncompahgre River and other                       that, with a bit of imagination, resembles a
tributary creeks are high water. The key portion             turtle. This is also a blaze. The turtle is a
of Climax Creek is the section between OCR 18                treasure svmbol, and with head tucked,
and the Uncompahgre River, at 9,000 feet.                    indicates treasure is found "here." In a
Water flows at divers points down the cliff face             climactic or dramatic twist, a hrrtle is
to the east, whose upper rim is high above.                  revealed to be tattooed or emblazoned on
Finally, Ouray is the ice-climbing center of                 the body of Uncas in Chapter 30 of The
America, a sport uniquely requiring high water.              Last of the Mohicans by James Fenimore
                                                             Cooper (animation), a book Fenn often
If you've   been wise and found the blaze,                   references. An underlying theme of this
                                                             work breaks down ethnic and cultural
"The blaze" bears multiple meanings:                         barriers - as did Mears, Chief Ouray, and
                                                             Chipeta. The hrrtle is also one of four
  l.   Trees: In Wikipedia, where one * wises                animals on the seal of the Stockbridge-
       oneself in the web age, at "Uncompahgre               Munsee Mohican Nation. Finally, in
       Gorge," is found a blaze offall color. The            multiple Native American m1,ths, Turtle
       roadside site ofthat photo is roughly                  helal",lp"1|,g ryotld.
       (37 .9815. -107 .6500), just south of where        ,6. Bluck rock marking slope: Standing in the
       U. S. 550 and OCR 18 meet.
                                                          :   second fire pit and facing 242" reveals a
  2.   Fires: South on OCR 18, uphill from the
                                                          ,   slope, clearly visible even from the
       parking area, at the first hairpin, is afire pit   ,   embankment (see Blaze 2). This slope,
                                                          I   marked by a black rock in the shape of an
        atop an embankment, just above the
       junction of the Uncompahgre River and              :   arrowhead pointing downward, as depicted
        Climax Creek, from which point by                 i   on the cover photo, is central to the
       backwoods paths (37 .9871. -107 .6417),            i".-.*:-el.*|93*:g1l1"lgp:11t4owr.91d9tals.
       another fire pit canbe found.
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 14 of 78




 BLAZES ILLUSTRATED                 ]             Blaze 4 (continued):
                                                  - Date Captain Kidd hid treasure in N.            y.
                                                   a     er.l-imEfffi'?..rm




                                                                                                  @E E€ril
                                                  Captain Kidd Visits Gardiner's
                                                  Island
                                                  Eill &lood    Jr. iu{e:ji.       jegd

                                                   ffi    mjl lbr ir onCI r gonc,
                                                  .l   urii xaa,e uoilr iao.i ir




                                                  i}n Jrue ?j.:69q.           iE rhe
                                                  pr'*ffa       oi Joh!: GarClaet.
                                                  Capt     l\'i1iiu liidd buieC a
                                                  tre*u:.       inchdiug gold rad
                                                  le\'€lr. o! Gddaet's Isled
                                                  (ipldir Iiidd jetrortedi sdid


                                                  Blaze 5 (turtle): Shape on map rotated to 242";
                                                  tattoo on chest of Uncas in (Chapter 30 of) The




Blaze 4 (dawn): Sunrise on June 24
- Poem: 24 lines, 6 stanzas (24h day,6th month;
- 62o angle (+ 180 :)242'light
- Rising directly above Climax Creek
- Catholic Nativity of St. John the Baptist (in
the San Juan Mountains of Colorado)
- Extending heading leads roughly to pikes peak




                                                                                          ;   T
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 15 of 78




Look quickly down, your qaest to cease,              So why is it that I must go
                                                     und leuve my trove for all to seek?
This line bears multiple meanings:                   The answers I already know,
                                                     I've done it tired, und nott I'm weak.
    l.   From the "Wikipedia blaze" phqlq r{9,
         find the parking area - "look quickly           The slogan "The Utes Must Go!" headlined Ute
         down the road, cease driving, park."            removal from what they most treasured: their
    2.   * Quick: having a sharp angle, such as          ancestral land. Nez Perce Chief Joseph spoke
         the hairpin in OCR 18 by the fire pit, or       similarly while using the sun as a marker.
         the sharp bends in Climax Creek above
         OCR 18. Descend from either "quick"             So hear me    sll and listen good,
         landmark. Hike into Climax Creek                Yoar effort will be worth the cold.
         below OCR 18. At the confluence,                If you are brave und in the wood
         wade past rusty old mining debris to            I give you title to the gold.
         cross the Uncompahgre River.
    3.   "To cease" sounds like "two C's,"           .Across the Uncompahgre River at the junction
         evoking Climax Creek. The colophon          'with Climax Creek, on the west bank, is a
         "C)O" in The Thrill of the Chase rotates    ,mostly flat, wooded area (37.9865. -107.6478).
         to two C's, as the map also must be
         rotated (see below).                            In Google Maps, if the solution area is aligned
    4.   The slope (see cover photo and "Slope"          so that the top of the image is at242" and
         below) is a high place from which one           zoomed to show the aforementioned hrrtle, this
         looks down. Exploring the west bank of          riverbank, with a bit of imagination, appears to
         the Uncompahgre River, where the                be the eye of the turtle (pin view).
         slope is found, ceases the quest.

But tarry scant with mamel gaze,

This line bears multiple meanings:

    1. An unpaved road, with a stunning view.
    2. Don't hang around, just get in and oul
    3. * Scant is stonemason's trade jargon for      : The eastern or bottom boundary ofthis feature is
       a slab. Tar means "black." Dark rocks         'the Uncompahgre River, and the western or top
                                                     lboundary, the eyebrow, is a vertical wall, a cliff
       and slabs abound in the area.
                                                     , extending upward as part of Abrams Mountain,
    4. "Gaze" refers to an eye: see below.
                                                     iearlier identified as the "home of Brown." The
    5. See "Slope" below for details ofthe
       "tarry scant with marvel gaze" above the      iwooded, dark, round pupil, thick with trees and
       slope, which is also a "starry cant with      ;bushes, is in shadow. Not only is an eye-shaped
         gravel maze."                               .area where to "look" for something (as if with
                                                     l "marvel gaze"), but also the "vertical personal

Just tuke the chest and go in peace.                 ;pronoun" occurs four times in the fifth stanza,
                                                     , along with "why" and "my" - by six rhymes,
                                                     I reference to "eye" is clear. As the only way to
The quest having ceased, with no reason to tarry,
                                                     ; access this area is by wading the Uncompahgre
the searcher may take himself, heartily or bodily
                                                     lRiver, it could be construed as an "island" ("eye-
as it were, like the Mohican Uncas with the                                                     gold" -
                                                     ! land"). Finally, "1give you title to the
turtle emblazoned on his chest, to the town
                                                     tthe eye ofthe turtle yields the gold. This series
named for Chief Ouray, the Ute peacemaker
                                                     i of rhymes and homophones is partly why the
along with his Kiowa Apache wife Chipeta, as
described in Colorado Central magazine.              isixth stanza begins, "So hear me all and listen
                                                     .   good."
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 16 of 78



 To cross the cold river and make the effort to
 explore the isolated west bank - to enter the eye                     Solved... are yoa suFe, no box?
 of the turtle - puts the searcher ..in the wood',
 literally and figuratively, as this phrase in darts                   As noted, a search of this place, in the Ouray
jargon means the bull's e)re of a dartboard.                           Ranger District of the Uncompahgre National
 (Also in Spanish, 'otener madera de...,, or ,.to                      Forest, yields no box. A strong case exists that
have the wood for..." means ,'to have what it                          the box is concealed only in the poem, still
takes"). The'oeye" contains a strip of damp                            controlled by Fenn to be given on his terms.
terrain, marked by peat and mud. A word for
such a boggy feature is "fen" - thus comes the                         First, in the poem and the dictionary, * effort
name of Fenway Park in Boston, or the Fenlands                         does not mean results, only an attempt. * Cold
ofeastem England. Indeed the San Juan                                  means: premeditated, but also not close in
Mountains contain large, unique, biodiverse                            finding, as in a children's game, or as with a dog
fens. So in the eye of the turtle is found: rz                         losing the scent. Cold frustration might be felt
theforest,   afen                                                      at the absence of cold metal, at the trail going
                                                                       cold just at the end. The double-omega .,CX),,
The solution is found on the slope in the                              colophon in The Thrill of the Chase indicates a
"turtle's eye'o - a small riverbank area, accessed         ,
                                                                       dual ending. Cold, detachmenl, a reassessment
by wading across the Uncompahgre River to its                          ofthe quest andanew effort,   are needed, as    ifin
                                                           ',




west bank at its junction with Climax Creek a                          the epic spirit ofa duty-bound classical hero
                                              -            .

                                                                       for example... Aeneas, of Virgil (see below).
                                                                                                                     -
comprising "the wood" and marking the end
of the quest. See ..Slope, below for details of        .
                                                                      Second, might it fail common sense to abandon
the quest's central feature. Sharply bounded           l
                                                                      treasure outdoors? Pilots seldom relinquish
by river and cliff it is into this specific place      i
                                                                      control. With his reputation, his autobiography,
that a searcher is directed: the ,.fixed address                      in the box, would a proud man, investea in tris
in the outdoors" the poem yields when    solved.       ,
                                                                      own stories, allow a stranger to publish his life?

                                                                      Third, Fenn articulates no good explanation for
                                                                      protecting the delicate box from the elements,
                                                                      and will not confirm or deny its ..burial.,,

                                                                      Fourth, the poem explicitly states: I give you

                                                                       'o:" !'.!'".r::o
                                                                     : Fifth and compellingly, evidence appears in
                                                                     , the Colorado state seal, whose each graphical
                                                                     I element matches some aspect of the solution.
                                                                      Nowhere in the poem is the seal referenced, so
                                                                      no inherent reason exists for this consistent
                                                                     match. The seal depicts the Eye of providence
                                                                      and the motto, "Nil sine numine.,, This text
                                                                     derives from Line 777 flucky? jackpot?] of Book
                                                                     Two of The Aeneid of Yirgil (an epic quest),
                                                                     translating as 'Nothing without the will of the
                                                                     deity." Perhaps with respect to the box, Fenn is
                                                                     sovereign, as the seal indicates, or like a deity,
                                                                     as in a public photo below. One must have been
                                                                     brave, "have moved with confidence.,, and have
                                                                     been precisely on target, to motivate him to give
                                                                     title to the gold, if Fenn so chooses.

                                                                10
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 17 of 78




                                                                                                                           \
                                                                                                                           f)
                                                                                                                      b
                                                                                                                      sq.
                                                                                                                     \T
                                                                                                                     \i. :
                                                                             I         |oa                           sa
                                                                             I             -Qro,   *,"'r             :s-
                                                                                                                     b
                                                                             !
                                                                                                                     R3-
                                                                                                                     A.g
                                                                                                                     S\
                                                                                                                     S.q
                                                                                                                     xs
                                                                                                                     s,          lr)
                                                                                                                     G\
                                                                                                                        s'
                                                                                                                     \ss         G
                                                                                                                      sd         V)
                                                                                                                                 G
                                                                                                                     rrr i       t
                                                                                                                      IH
                                                                                                                     iLa
                                                                                                                                 (\
     {o
                                                                                                                     NS
                                                                                                                     Air
6

o EE
     ;>
     ze                                                                                                              *s
                                                                                                                     t\q
                                                                                                                                 S
                                                                                                                                 .i
c
:! zo
     6t
     i;                                                                                                              da          $
-{
ir O=
I                                                                                                                    oos        f,\

                                                                                                                     it
                                                                                                                     *\
o
{T 6I                                                                                                                            q
     EE
GI
o    tl
6    9f;                                                                                                             \:          \l
                                                                                                                     (\.         (\.
                                                                                                                     s.I;:
     I
     {
  €
     I
                                                                                                                     s.i         S
                                                                                                                                 S
     r                                                                                                                           la'
a o
     {T                                                                                                              S\          \
a
1
1
                                                                                                                     s':
                                                                                                                     qG
                                                                                                                                4
                                                                                                                     nq         G
?                                                                                                                               \
I
                                                                                                                     S. .i
=                                                                                                                               .S


z                                                                                                                    €,€
(]
          ++o                                                                                                        sl
                                                                                                                     Na?)
          o6qi          i{Eq                                          !=aElror
                                                                                                           >-I
n         = ot,
          i*il' i-glsi
          -:H=  il==lqE
                                                                      Fieqs;rs
                                                                      ;si'1Ed-oil
                                                                                                           -l
                                                                                                           ol
                                                                                                           6
                                                                                                                     S.
                                                                                                                     Xq
          o'-5
          =o:
          ts +d6
                        $oss'
                        €.3s$                              _
                                                                      iFEio;;=
                                                                      $s-=333Eq
                                                                                                           -i
                                                                                                           <!
                                                                                                           ol
                                                                                                                     SS
                                                                                                                     sF
                                                                      s;lHliill
                                               !
                                            ir
                                        !q         :             9
                                                                                                                     tG
          ip
          =o
          rlo0     s    o J
                        q*     =:
                               -qS'
                                        ili
                                        da.i i
                                        -l-u
                                        ie$            ':
                                                       i
                                                                 ii
                                                               . r
                                                                 ;
                                                                 i    qSldtB.'!i
                                                                                                           EI
                                                                                                           fl
                                                                                                           ol
                                                                                                           :rl       st
                                                                                                                     aR
                        q+Rs!
                                                                      B$l*i1::; :l
          =l^      o
          *I=E                          !::            i
                          i '.
                                                                 }
                                        'iia           ..
               lE6
               lo;      *3t$        3
                                        3l     e           :
                                                                 r'
                                                                 a                                         =I
                                                                                                           dT
                                                                                                           JI
                                                                                                                     RI
                                                                                                                     U)\
               16<
               I:o
               I.ID A
                        L5
                        I.Oo16
                               S;

                        stsilJ ri- r
                                        ln.,                     !    $$EEEigi                             ot
                                                                                                           EH        ".d
                   o
                   o     s ,:i Er
                                        i.-            \         ii
                                                                 l
                                                                 '
                                                                      gTHlrg;=;
                                                                      bOY:aooq                             '. I
                                                                                                                r
                  -                      /__                            .o       {J                             aa




                                                                                      ,\
     Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 18 of 78




             *HE$$'a[g$$rl$e$,




N)




                                      iiEIEII;iliEEggE

                       er$s$EBE




              i
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 19 of 78




                    (J,is       !        .S'
                   *atv'r
                   -o-_x                                                                                                                            &J
                                                                                                                                                                         {:.
                   o: e    9,.
                                                                                                                                         l
                                                                                                                                                            3            t:
                   ;dE5\q=
                    r)=,-           o u$
                                                                                                                                                    EE
                                                                                                                                                    :ia
                                                                                                                                                    :6      i;   n       ;."
                    c    --=          q        I                                                                                                    qa                           "
                                                                                                                                                            I
                          :6).-..";
                    o:^c!                6N
                   e'=:
                    LVI<'

                   o=aSScs
                   L i                                                                                                                   &          !d      o v
                                                                                                                                                                iii::
                        o
                    c c E.ge  jl                                                                                                                                 I
                    a c o-E F=                                                                                                           a
                                                                                                                                         4
                   -c.^!U         \ >
                                  \2                                                                                                                                     !f:
                                                                                                                                         g
                   '-a =-'-.o'=€ --:
                                  s o                                                                                                               ,I      I
                     >,.=J5>.?L -                                                                                                                           :
                                                                                                                                         I
                                                                                                                                                            E


         E EE*f E:
         tV!.,-C                                     .-:
                                                                                                                                                    t;
                                                                                                                                                    :ig
                                                                                                                                                    .g
                                                                                                                                                            15   :
         9 3i=EEi
           a
                   =-L9+
                e)'-                           a
                                                                 :i6                                   E9-                               $                  a
                                                                                                                                                                         ga:
        =e)                 =-  () E.=
                            --'CE
                                                     .E
                                                     ie                                                EEEo                              I          ;F
                            a                                                                          dlE+
         i
     cr s U = ='"8
                   :
                                                     .-- E
                                                                 *.
                                                                 J:
                                                                                                       o c En
                                                                                                       ilE;'$sii
                                                                                                                                         e

                                                                                                                                         I
                                                                                                                                                    4;

                                                                                                                                                    iP
                                                                                                                                                    &i
                                                                                                                                                                 :       ii :;
                                                                                                                                                                         3i:

     -   I===2=--
            E 3i-                                                                                                                                           ?
                                                                                                                                                                         r:      !|
              tr;i-6d
                                                                 :t


 s
;=?
     !  !f                                           a9          6a
                                                                                                       itEe
                                                                                                       6€ *
                                                                                                                                                            T
                                                                                                                                                            4
                                                                                                                                                                         !_




\R> .=F9;E=-
                                                                                                                      E

          F:fl.rE                                                ;<                                    EE!!
 ^.!
 SD e   e ^a ;;; J.elE &                       O
                                                                                                       E;- 6i-
 sg
E ! .s=EEEl,g
            3 "6 qlEi
.S i      c ^'E 6l;;=E
\a
,a.i
          fi= E 3l.rlf
        ri <:,,      c] Q
                                                                                                                                                          8E ,E-
                                                                                                                                                          E L..i                 o a
t E                -i,4. ='AZL                                                                                                                            EE.;EH3
         i:        I i slf,,l 2                                                                                                                           !EIET;
                                                                                                                                                          E E; If E
                   .9'-= ' I tl
--r.-v--r
=
v.i-:w,JtL
trl
\-/=i                                          .=
                   i            3>El.:o                                                                                                                   tr;ESE
 T!          u
                     =
                   EBEETI;
                                                                                                                                             IE
                                                                                                                                             !E
                                                                                                                                             od
                                                                                                                                                          EE         !    5E
 3;
 E                         .a L
                   s   d.-                                                                                                                                                            E


 p o YElE;:
                                                                                 9                              lt
                                                                              _5 I                          0                   6

r\
     b u 8lc:E         7.4
                                                                                              I             E
                                                                                                                G
                                                                                                                 o
                                                                                                                          #p
                                                                                                                               .9
                                                                                                                                                   o
!\.i x                                   {-q                                                  il
                       --cgl=t      ^;2>
                                                                                     B                      o
                                                                                                                          EE                       o

:E                 ?E=I HE=
                                                                                         2
                                                                                              !
                                                                                                                          flg
                                                                                                                          o'6                      E


S:
                                                                                                            0             LA
                                                                                                       "i o     o         o>                       .9
                                                                                                                          Eo                       E
                   E $El€*,el
                                                                                     P
                                                                                                                 l)       ao
                                                                                                       E                                           a
                                                                                                                          oQ
E .A. A2                        JIE €i A                               ; i: ::
                                                                                                                1'
                                                                                                                          6!
                                                                                                                                                   .g
                                                                                                                                                   o
                    r€d!elEl                                                         I                                    !T                       .9,
                                                                                                                                                   E

=;rE E=* {i         EfEq1|it                                                             !
                                                                                                       a
                                                                                                       E

                                                                                                       6
                                                                                                                          ,i=
                                                                                                                          E.E
                                                                                                                          o6
                                                                                                                          oo        :l
                                                                                                                                                   .2
                                                                                                                                                   o
                                                                                                                                                   o

   bo r'trE:ql         d=-a-l                  -                                                                          T:        gH
              eed =l3l
                     E
         -=
         .= ? d   Lt 7
            | tE ?, A
                                                                                                                          !o  fi!
                                                                                                                           CE e-    gE
         s ;g=;:   ,r>=---
                    !;!
                                               H             f
                                                             t
                                                                      i1;'i
                                                                       l:     ic
                                                                                                       IJ
                                                                                                       E
                                                                                                                           G6
                                                                                                                           la

                                                                                                                          6g
                                                                                                                              !o
                                                                                                                             Tt     .=e

                   i-g;E"":         =+
                                               0J
                                                                                                                          Ez EA
                                                                                                                          iE
                   6F-d?,=d
                       U\-
                        .GdvE'-
                       Bl   S.iI €^ogZ
                                                    ^;                                             a gF
                                                                                                                          ri ooEO
                                                                                                                          g: EZ
                   .91.:            o=              rr*-r
                                                                       :5 !E
                                                                                         ::
                       .I B:      @E
                    !l: E r;:
                    El .-0.,E-Xl 2F
                   .-r
                                                    F.-p;              :E trE
                                                                       .:.I   iE
                                                                                                                          ;1,
                                                                                                                          I
                                                                                                                          r
                                                                                                                                             Ei
                                                                                                                                             En
                                -   =t =
                                                                              E-
                                                                            E iE                   ; YP
                                                                       --
                                               i
                                                                                                                          !                  Er
                                                                       : ! i6
                     E
                   N+i.!E;      ;,:lE                                  rP:h      6
                                                                                 :       l
                                                                                                   E
                                                                                                                          6                  !-F



                   =-+                    go
                                                    =s
                                                                                                      iC
                                                                                                   r" 6\
                    -UL^'Jl
                   =6lo-c..l<6:
                                =E
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 20 of 78




                                  SOLaTION KEY: SLOPE
Epilogue illustration

The below illustration by Allen Polt is found in the epilogue of The Thrill of the Chase. Like the story   of
Captain Kidd following the poem, the abrupt illustration without text or context suggests clues.

Details in the annotated illustration below include stumps, the dove in the moon, and the turtle's head
peeking from behind the dove, "south ofthe dove" as it were, just as the correct site is found at the "turtle
blaze" south of Ouray. A bird's nest is made of brushy wood, just as the correct site includes an isolated,
prominent bush high on a slope. To the right of the dove's head, the stars arrange to read "45." The
figure of a man looks up at a 45o angle. At the same angle extended from his right hand is found a star
with a pronounced ")" or arrowhead shape, at which the dove also looks. The figure's garb, which forms
an "F" shape on his chest, more resembles that of a fisherman than a logger, particularly the footwear,
suggesting identification with Fenn, who is known to enjoy fishing. Loggers typically wear ankle-high
boots with steel toes, not knee-high solid rubber black boots suited to wading, and do not wear overalls or
waders. Note his tall presence slightly behind and to the right of the stump, holding a thin-handled ax
vertically. The triangular marks at the base of many stumps have a recurring quality, while 45 is also a
"triangular number." Finally, note the thin vertical line extending upward from the triangular mark on the
stump on which the right boot of the figure rests.




Note that left and right edges of the illustrution were "copied in" (or "photoshopped") and that the
original spans roughly from the moon at left to the Jigure at right. This wss done to increase the stump
count to 23 and to muke the moon the 24'h object in the image.

                                                      t4
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 21 of 78




Bows, anows, slopes

Below, note the crescent or lune shape of the correct site on the west bank of the Uncompahgre, within
the "eye of the turtle." The lune is rotated (by 45") in the same direction as the moon in the epilogue
illustration. Its shape is similar to a bow, a weapon used by Native American warriors or "braves." The
northem area of the lune contains the "forest fen." The area at the widest part of the lune is a slope, a
partial collapse of the cliffwall.




As noted, two fire pits, or "blazes," are found on the east bank. One is found on the gray embankment at
the first hairpin in OCR 18 (marked at top left center) and the other roughly at the gold circle. The gold
line extends 242" from that circle. The name of Chief Ouray means "arrow" and the above map, when
marked with the location of the fire pit and the 242" line, seems to show an alrow being fired through a
bow, at the upward angle a real arrow would be loaded. Also, every 45th word of the 166-word poem is:
"walk down now," describing how to access the site, initially from the embankment and later from the
gold circle by walking along the path of the line.

The lack of a box in what seems clearly the correct area might be related to the 23 artlessly identical
stumps found in the epilogue illustration, often with the same dark triangular notch in front. After 23
lines of poetry, the reader is "stumped." Chopping wood is productive, methodical work performed bit by
bit, similar to the mental effort of puzzle solving. Suddenly, as if in line 24, when the turtle, dove, nest,
crescent, and other features are accurately perceived, treasure is manifest: "I give you title to the gold."

The solution is the slope, found along the gold line. Refer to the epilogue illustration and the above
satellite map, with the gold circle and gold line, when viewing the photos below.


                                                     l5
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 22 of 78




                                                           9t


       'pulqeq eo4   IIE1  erll pue Jeplnoq eq1 ol lxeu,e\opeqs eql 01 elecs plno,t\ dumls eq1 uo auII IBcIue.\ pue
  lreur re1n8ue14 eq1 'peredruoc       uer{r\\ 'xe eql pue em8g eql Surpnlcur 'uor1e4sn11t enSopde eqlgo slcedsu
      I€cruel.(llueunuord     o1  J€lrurs sr uorlrsodruoc ur pu€ q8noq ueplo8 aqi pue s€euev slleceJ'Jeplnoq eq1
Jo  lq8lr  erll 01 pue pulqoq   '11e,rggr1c er{lJo }uo{J ur oo4 u1ql '11e1 eqJ '}uecsJo dure.r e sI Uel le edols ,(1cor
   oqJ    'uone4snlp   enSopde aq1 ur sdrunls uo punoJ ryeu reln8uepl Suurncer eqt seqcletu,tlopeqs eql osle
 lnq 'oJeq Iucrsselc E JoJJI se 'ecue4ue qurol {ooJ IeeJC luorcue uu ,(1uo lou selquasoJ eJnleeJ sIqI 'Joloo
                                                                                        'u,trop Sutlutod pueq,r,toue ue
      uf;lm1u e 01 lxau ..luecs,, :,raop€qs IJ€p € sls€c Jeplnoq e 'leluoc Je,laol lv
   ;o edeqs erp ut emleeJ >l3oJ IJBp e sr edols eglJo reluec eql e^oqy          'sergdruec   5o enpISeJ aql 's1cor ,(tre1
     Jo IItg sr elcJrc plo8 sqt 1e 1rd e.rg eql    'qels u ro; u63,rufepur1 s.uosurueuols   sI (.luecs,, 'eloqe pelou sv




     ..'oloqd edols,, eq1 oloqd sq] puu .,odols,, eql poulJel oq IIIIv\ uollecol sql ',&oloq elqlstn puoq ouo qlll{
      '(,,e?eruo alqnop,,) spueq JeAu o,&\l uee./v\]eq pue erml eql JolueJ oql 1e qloq punod 'eut1 plo8 aql Suop
 gr se ?ur4oo1 epq,tr '1rd eru puoces eql tuo{ ro 'elcrrc plo8 eq1 uIo{JI sB ,&\eIA eq} s,,'toqs oloqd.ttoleq eq1
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 23 of 78




As conclusive visual proof, the original epilogue illustration scales to match the slope photo. The
slope is "starry cant with gravelmaze" - a slope ("cant") with stars above indicating its angle (45'),
whose surface is composed of rocks bound by roots and branches of bushes growing downward parallel to
the slope, forming a dense, impenetrable ground cover.




           "Don't go anlwhere a79 or 80 year old man couldn't go."   -   Fenn, October 3. 2012


Fenn had The Thrill of the Chase, with its epilogue illustration by Polt, published in January 2010.
Erskine, who solved the quest, took the slope photo in August 2018. Because the illustration derives from
a natural outdoor scene (not the other way around), Fenn, who commissioned the illustration, must have
taken a similar photo before 2010, proving that Fenn was at the site while planning the quest.

                                                   t7
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 24 of 78




Returning to the poem:

If you'vebeen wise and found the blaze (the second fire pit, at the gold circle above)
Look quickly down, your quest to cease (walk242" alongthe gold line, toward the boulder, the tree, and
the black rock mark on the cliff)
But tarry scant with marvel gaze, (and starry cant with gravel maze)
Just take the chest and go in peace (go to Ouray, the nearby town named after the Ute peacemaker)

"Tarry" refers not only to the rocks in the fire pit, the black shadow cast by the boulder, or the black rock
on the cliff face behind the slope, but also to...

Wyandot Chief Tsrhe und the Battle of Fallen Timbers

...the Wyandot chief, Chief Tarhe, who with Native American allies and Canadian militia suffered defeat
by American forces under General "Mad Anthony" Wayne at the decisive Battle of Fallen Timbers in
 1794. After this battle, General Wayne advanced to Kekionga, capital of the Miami nation, and built Fort
Wayne on its site. The 1795 Treaty of Greenville concluded this war, effectively the first of the wars in
the American history of "how the West was won." Recalling the hrrtle theme, note the repeated turtle
emblems found at the top of the Wyandot Nation webpage about the history of Chief Tarhe, certain
details of which feature below.




The phrase "in the wood" from the poem, the 23 stumps in the epilogue photo, and the thick tangle of
riparian willows at the site all evoke the name of that battle, fought amid tomado-toppled trees behind the
Maumee River at a site now found in suburban Toledo. This river's basin, before it was drained and
farmed by American settlers, was known as the "Great Black Swamp," a vast, forested fen. Among
Native American leaders in the battle were Chief Little Turtle of the Miami, Chief Turkey Foot of the
Ottawa, and Chief Roundhead also of the Wyandot, repeating the turtle theme and matching the
circularity of the head of the figure in the epilogue illustration. The Wyandot, also known as the Huron,
figure prominently in The Last of the Mohicans, referenced above. When Fenn stated that the treasure is
more than 300 miles west of Toledo, it was a clue referring to the location of this battle.

As in the slope photo, Chief Tarhe's name means "tall tree" as he was of great height. Reputedly, he also
was a man of great character. The Wyandot fought with valor in this battle - a reference to "brave," or
"as if their backs were to the wall," like the site. Chief Tarhe sustained a serious wound - in the elbow,
just as the river bends at the slope. Chief Turkey Foot fell near a large rock at the riverside, preserved in
 front of a tall marker in the battle's memorial park. Examination of the facing side of the boulder in the
 slope photo reveals a "turkey foot" pattem, where the long central toe points roughly at the tree. Despite
the later leadership of Tecumseh, this battle broke local Native American power and drove Tarhe to a
 statesmanlike pgqqg_po$UIg and to side with the United States, similarly to Chief Ouray decades later.

General Wayne is associated with the 1792 establishment of a permanent American military and with
recovery from the worst combat result in American history, St. Clair's Defeat. Fenn was a combat pilot
in Vietnam, shot down twice. The Vietnam War represented a negative outcome for America and its

                                                      l8
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 25 of 78




allies, requiring cultural adjustment for America and personal recovery for its veterans. The healy
helicopter the Army used during the Vietnam War to retrieve downed aircraft by cable hoist was the
Sikorsk), C-54 Tarhe.

Below is an 1868 map of the Battle of Fallen Timbers. General Wayne's forces quickly routed the Native
Americans, who fled toward Fort Miami, a British post sited downstream. However, the fort was built on
and into the bluff at a point dominating the river, giving the fort both river access and high ground, not
incompetently as shown on the map where hostile forces on the bluffcould dominate the fort. Also, the
arrow shown points roughly northeast, not north. Regardless:


                                                                Note the (vividly but quasi-accurately)
                                                                illustrated combat and retreat path of the
                                                                "Indians," from the bluft down to the river,
                                                     'f!        and toward the fort.
                                                      ,5
                                                     -t
                                                     &l         Though the Northwest Territory already
                                                                belonged by treaty to the United States,
                                               ,d               American control was not yet manifest - hence
                                               l*               the war. As noted above, it was at this battle
                                                  r^            that the Native Americans first started to lose
                                                                their "treasure" - their Western land - to actual
                                               $- S '
                                                                conquest by the independent United States.
                                               g-ff
                                                                This map is similar to the "eye of the turtle"
                                                                riverbank terrain of the slope photo.
                                                      $
                                                     q

Referring to 23 stumps in the epilogue illustration and 24 lines in the poem, the battle site is next to a
highway interchange in the shape of a cloverleaf - a symbol of good luck - at which U. S. 23, also
Interstate 475, crosses U. S. 24. The east-to-west route ofU S. 24 extendsfrom Toledo through Fort
Wayne, a 242" heading matching the path of General Wayne following victory at Fallen Timbers, to
Colorado Springs - and Pikes Peak. Also, immediately upstream from the battlefield is a true "home             of
Brown"   -   the Maumee River Wastewater Plant).




                                                           19
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 26 of 78




When Fenn said in Esquire magazine that "the treasure chest belongs to destiny, it's part of history,"
those were also clues. Clearly, he meant "manifest destiny" and "history" of the kind depicted
below, in 1872.




                                                    20
      Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 27 of 78




                           Public Safety, Risk, und Moral Empathy
    This puzzle is tough. It might be widely assumed to be a scavenger hunt of limited dimension, in which
    a persistent searcher, at last having found and labored at the spot marked "X," finally would emerge from
    a woods, triumphantly hefting a jingling forhme. Refuting any such self-validating belief is crucial. The
    dauntingly complex solution represents an endurance and character test.

    Some have divined that reaching the indicated place requires crossing a river. The correct river is
    the Uncompahgre, a19,000 feet altitude, where it is usually safe to ford in waders. But just below the
    crossing point, the river chutes and rages, plunging into a gorge and showing how casual searchers at
    the wrong rivers present perennial risks. Powerful rivers thread and scour the Rockies. Personal
    responsibility aside, people routinely misapprehend risk, particularly the danger of water. The treasure is
    dazzling and the word "brave" in the poem can mislead. In the Rockies, rivers are most safely avoided at
    spring thaw, high water can persist through June, and some rivers never should be entered. Yet searchers,
    who might lack experience with the humbling vastness of the region, often solve in winter, and come
    spring, are eager to start. Because the map is not the territory, searchers make a paper plan, travel a
    distance to an area, and then having invested time, money, hope, and self, might take rash actions in
    unfamiliar terrain. Drowning is not the only risk. This quest appeals to the unprepared, drawing the
    lulnerable into outdoor difficulty - the more predictably, because it has already recurred.

    After a period of wider publicity for the puzzle, at least four fatalities in rivers including the Rio Grande
, or Arkansas, or from falls, have ensued. Costs and risks to rescuers have incurred, while regrettable
  absurdities have resulted. In future, as the legend persists, the foreseeableo open-endedly dangerous
I public safety dynamic could become harder
                                                  to contain. Searchers, citing adventure and liberty, insisting
, that "no one has found the box," might reject advice to quit. Authorities in four Western states, including

  sensitive places such as Yellowstone National Parlq might be reacting to searcher mishaps - indefinitely.
, This is all the more insupportable because of the hidden twist that the quest, while real, leads to
, independent proof, showing that treasure is not to be claimed when found abandoned
                                                                                                outdoors.

  For these and other reasons, including the high moral character of key figures such as Chief Ouray and
, Chipeta, who as Native Americans suffered for their identity yet protected and saved others regardless of
  identity, the public safety case made by New Mexico State Police Chief Kassetas and others is sound.
i Wil! an accepted solytign, the qygll:an cgnclu{e - prqitively, for.alf,


                               The Quest of Aeneas, Classical Hero
    In his epic journey westward from Troy to Rome, Aeneas is the dutiful tool of the gods, pious in the
    Roman sense to the point of almost lacking free will. He is the vessel of fate, respecting his destiny and
    subordinating emotions and desires. He suffers personal losses and trials. He also has help, consistently
    has compassion and empathy for others, and is family-focused. An admirable and partly relatable
    character, Virgil intended him as a moral example to Romans. Beset with auguries, omens, promises,
    threats, and guesses throughout the Aeneid, the iob of Aeneas is to realize fate honorably, to serve as a
    vehicle for a story larger than himself. Reading the whole Aeneid likely reveals other links to the quest,
    but to show one clear link Fenn, whose writings show respect for his father, explicitly associates the box
    site with his own final resting place. After Aeneas prays at the river boundary of Hades, where he will
    meet his father and seek counsel, two doves guide Aeneas through woods to seize a golden bough.l The
    doves evoke Chief Ouray as oeacemaker and Chipeta, whose name means "White Singing Bird."




                                                          21
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 28 of 78




                                         The Aeneid of Virgil
                                   (Colorudo State Motto: Line 777)

[752] "First I seek again the walls and dark gateway by which I had left the city; I mark and follow back
my steps in the night, scanning them with close eye. Everywhere dread fills my heart; the very silence,
too, dismays. Then I tum homeward in case - in case she had made her way there! The Danai had rushed
in and filled all the house. Forthwith the devouring fire rolls before the wind to the very roof; the flames
tower above, the hot blast roars skyward. I pass on and see once more the citadel and Priam's home. And
now in the          courts ofJuno's           Phoenix and dread Ul          chosen

                                                            and trembling matrons in long array stand round
                   even to cast my cnes upon the rughu I tl         streets w                  ln my mlsery,
with vain iteration, called Creiisa again and again. As I rushed in my quest madly and endlessly among
the buildings of the city, there rose before my eyes the sad phantom and ghost of Creiisa herself, a form
larger than her wont. I was appalled, my hair stood up, and the voice choked in my throat. Then thus she
sooke to me and with these words dispelled                    what avail is it to yield thus to frantic grief,
f.l    *,  sweet  husband:                                   [778J doesthis beiall; that you should take
Creiisa from here in your company cannot be, nor does the mighty lord of high Olympus allow it. Long
exile is your lot, a vast stretch of sea you must plough; and you will come to the land Hesperia, where
amid the rich fields of husbandmen the Lydian Tiber flows with gentle sweep. There in store for you are
happy days, kingship, and a royal wife. Banish tears for your beloved Creiisa. I shall never look upon the
proud homes of the Myrmidons or Dolopians, or go to be the slave of Greek matrons, I a Dardan woman
and wife of the son of divine Venus; . . . but the mighty mother of the gods keeps me on these shores. And
now farewell, and guard your love for our common child.' When thus she had spoken, she left me
weeping and eager to tell her much, and drew back into thin air. Thrice there I strove to throw my arms
about her neck; thrice the form, vainly clasped, fled from my hands, even as light winds, and most like a
winged ream. Thus at last, when night is spent, I revisit my companions." 2

) Ibid., BookTwo, Lines 752-795.




                 w w
                   .0
                                                    WN
                                                     ft


                                                      22
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 29 of 78




                                                                                       Conclusion

Prerrrnrahlr. the hor remirinr n ith
Fettrt. ,''r' ..' r ,.., .;: i i:.t.. .,                                                                                                                          0uray
 ar'-'...,''          .           ', l.       j)                                                                                                                  98.20rt
                 -.       .   -
                                                                                                                                                                 2,204 8,7*an
                                                                                                                                                                 38 McKitlzl
                                                                                                                                                                 3 other

                                                                                                                                                                 San fuan
   r;t..    ,,ilr"' li,               r.   rlllii)ilf       lle lllr-i:C.                                                                                        98.E%
   r:t'r ri. \i,rlt ,t             .i"1itr-1tt:'r.i     rr,ii;l1l rs.:lg'gi                                                                                      1,574 Bryan
   ; ilrr-rr.i ''l.l;.'rii. ,li' ( i:lii { }tll'lr.                                                                                                              17,VcKinIe1
                                                                                                                                                                 2 other
    l'i.!'... \i.:,i:'.^ i ia,i.. .tltLi !!,Jit l]ta



                                                                                   Electior of 1896                              Colorado,4 E\i
                                                                                   * . J" Br. ar S.i.tl ji              \1'.   IlcKinlel- 13.86%




A reporter approached and asked who [Bryan] thought would win
the nomination. "strictly confidential, not to be quoted for
publication: I will be."

"I would  be presumptuous, indeed, to present myself against the
distinguished gentlemen to whom you have listened if this were a
mere measuring of abilities; but this is not a contest between
persons. The humblest citizen in all the land, when clad in the
armor of a righteous cause, is stronger than all the hosts of
error. I come to speak to you in del'ense of a cause as holy as the
cause of liberty   the cause of humanity.,,
                                  -
     William Jennings Bryan
-Chicago
July 9, 1896

                                                                                                     n :1s*'E€*lwwffi               -ri::*\:!ri.e:ii.   I Jti:r-:.!:l



               We shall not cease  from out exploration                                                      "They never knew it htss the chase thqt
                 And at the end of all our exploring                                                              soaght snd not the quarry.,'
                  Will be to arrive where we sturted                                                         M. Secrest: Duveen; A Life in Art. 2004
And know                  the place          for        the   jirst   time    -   T.   S   . Eliot




                                                                                               23
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 30 of 78




                                                 Afterword
 The solver thanks Fenn, Polt, family, friends, the searcher community, the New Mexico
                                                                                             State police, and
 other public safety authorities. As of the date of this document, the solver has not significantly
                                                                                                    interacted
 with searchers online, has never met or mutually corresponded with Fenn, and has eiplored only
                                                                                                      the site
 and its immediate vicinity.

 Montrose monuments

The Ute Indian Museum is sited in a public park in Montrose. The park contains a peace pole
                                                                                               surrounded
by a low, circular stone wall, forming a circumpunct Q, a traditional symbol of the sun and of the
                                                                                                   trail,s
end' The Ute band of which Chief Ouray was a leading member was ialled "Tabeguache,, or,,people
                                                                                                        of
the Sun Mountain," now known as Pikes Peak. In the park are found both the tom6 of Chipeta,
                                                                                                who died
in 1924, and an obelisk erected by the state in 1926 honoring Chief Ouray and Chipeta. goth tomb and
obelisk align so two of four sides face 62" and242, confirming the treasure site.

 "Who is John Galt?"

A modern "epic hero" with subtle parallels to the quest merits mention: John Galt, the antagonist from
ftly Shruggedby      Ayn Rand. He is a "mystery man," as the quest to answer the query ,.\flo is John
Galt?"  defines the book, just as the one of the features of the Finn quest entails wonOer about who
                                                                                                        would
solve it, or even about Fenn. Galt is a "rugged individualist," just ai Fenn requires the solver to
                                                                                                     be
"brave" and to "have moved with confidence." In the novel, motivated and organized by Galt, creative
leaders of productive value and talent "strike" or secede from wider society, Uriitamg a
                                                                                          secret enclave or a
kind of utopia, "Galt's Gulch," at a fictional location based on Ouray. Gaitis love in"terest, protagonist
and rail baron Dagny Taggart, a "powerful mover and shaker," envisioned Galt as an ideal
                                                                                               man ..at the
end of the railway," just as Ouray was a rail spur terminus. Taggart eventually names a
                                                                                           Colorado spur of
her railway the "John Galt line." When Galt finally emerges, hiopenly oppoi", the idea that
                                                                                                  individuals
must be responsible for each other. Taggart identifies with him, r"gg"rti"g others also do by
                                                                                                 answering
the central question, "We a.re!" and endorsing Galt's philosophy, which ofiourse reflects Rand,s.

Given the pluzzle's resonance as an individual quest for treasure, it makes sense that the solution leads
                                                                                                             to
Galt's Gulch. This matches both Fenn's character and the individualist, unforgiving character of much
nineteenth-century mining in the San Juans. However, while Galt has a certain appial as an epic
archetype, in reality we can't just "go Galt." We are inescapably and purposefully responsible
                                                                                                    for each
other, both in moral principle and in practice. Chief Kassetas and others ire righithat we must
                                                                                                     care, and
must act, when people are repeatedly, predictably, open-endedly risked, injurei, or killed pursuing
recreational quests and misapprehended goals by distorted means. It is oui moral duty to care, to put
                                                                                                           their
well-being first: as noted earlier, Fenn states, "we are all here for the pleasure of others,, to serve
protect others, to achieve greater aims, higher goals beyond ourselves.
                                                                                              -         and


It all adds   up

The positive integer values of the longitude and latitude of the correct site are 107. (W)
                                                                                           and 37. (N).
These sum to 144. The poem contains six stanzas and,24 lines, two numbers that have other
                                                                                               significance
for the solution. Their product is also 144.




                                                      24
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 31 of 78




                                     online recreational panoramic film footage
                                                                                  of
Some other clues:                                                             (peak)
                                     ke Como. the crest of Brown  Mountain
                                       in the background after 1:10 while the
                                       ;E of Cemsnt Crsek (not
                                                               visible) lies just
               lltllttilo;
          Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 32 of 78




                                                                        9Z




                                      g


                                      u




                                                                                  @,,.                         .-    .-   a-ff      Fffi r .ir JE ..*.,}I-]-Z*           - -.--=
                                                                              :   u\l#,1:i-,;j:                           J   lrrrn$ 3\F!!LJ .g-q aaru         , Er+ J:* r: ;+
                                                                              4!r_,:alia-          i FEt    1rr!-,e           ,.Er   ! i E!i_.r        LE   81.=JE3 tra! ,ErolEg uryut      ,-
             'se^IosJno puoxeq slBoS luopuacsuerl (srurE
                                                                              tl'.-<'!I-iii           ; l1 i srt-,             E:G 9-
          JelBeJS o,\erqce ol .sJorllo lcelord pue e^Jes 01                                                                                        i
                                                                               :-s i:j----- *            ibr a: -!r'.a dt ar,&.: r**                               IpE:   ty.E ;E:,9. il4
    -,a                                                             ,
           'se1e1s e11 'ser{ uueC se lsnf        .oJoru
                                                 elerqce                                                                                                            't:*1':-:::    1111,,-'.
      01 ems€o4 Suqsu .qln4 rog qsnd pue .q8noJq]                                                                                                                  PEoTITPT     rroua-rrs
        ,r\olloJ 'eJn1us,r lsruu uosred v .elqelru^erm                                        . !.ra$]%S*is,r:t3                                            -..,


        eJe' rutue .(q uo4eprle,t pue .uorlBprlB^-Jles
                J
                                                                                                                         '1eed aues
        'pepeeu eJe Suruos€eJ                                                     eql .&\oleq pelucol oJ? olrs xoq oql pue snuruuel
                                  Iecrqle pue peluJ8elul
  'reqleEq Iro,^A lsnru qyrls
                                 lurleds puB uoqe8r^eN                        Irer reuuoJ orIJ 'UoJJe eql potsnq a6gTlO-F?A
       'peJrnbeJ aJe lrJB pue (ecuelsrsJad .,(c?mccv                              eql pue e.r.4rqqord pe,,lo.rd urerrel 1nq ,,(ern6
    ',(l!trlee;c pue 'W,cr3o1 Sursn ,.(1a,r.r1cnpqe puu                         o1{ull 01sB./r\ ueld eq1 'oBq Lna:-m6Te)
          ',(1e,rr1cnpur'.(lelrlcnpep selrJop uoqnlos eqJ                    le >lJed uoluoJl ur 'fclngTuuqffi rueu ,ure1unotr4i
                                                                             sruBJqV,roleq percuruuel 5nq e8ne8_,uoueu srql
                                : a8paluouy    a,qsuaqatduoS                 'sreey41,{q pau.rng' An o-ETOqUIeE eql .p u orl r pU
                                                                                       UoUoAIIS eql ol paJJeJor eq ,.emsee4,(ru
                                                                                    pue ,{aoqur?J,(ulJo pue oql, pe}rc uuec ueqr\I


                                                                                                                                                  ,,'8uryoo1 daat1,, uoaru                   o1
                                                                                                              ,saryfit aas puo
                                                                                  ,,ploc,, p"toA4 aqt asn puo                  sdow
                                                                                   ttala'sauoqdoruoq tofi,ra ua.pfqc asnDcaq ruq
                                                                              'ury ro3,(yuo   1ou uoJJe or{1 ur ueJplrqc Bum.lo.nur
                                                                                     pesr^pe uueg'f1leurg .(.relr5 er8qedurocun
                                                                                     51eer3 xeurrl3) sllott lD"mpu ot asop st xoq
                                                                                    aW pW st acua,rq{ut pat"rc) aq1 (,,imeu1r sr
                                                                              IIB4Jo pupl leq.&\ og,,) uorlsenb xeu eql pe88eq
                                                                             eq 'llerl uDwnq e ol .(lnurx.ord esolc ur /oa sr xoq
                                                                                   eql 18I{1 po}els uueC uoe\\ 'gl f,)O uo salry
                                                                                -t"tlp pazl"tolou autp a(load asnocaq ,;1p3 o3
                                                                              pue e>llq B uo 1o3,, plnoc uosJed y .suogf.ta1ou
                              .sz:e                                          q)tqlt ul4op adols o uo s4 l! asnz)aq [lqownsa.td
                                      lnoqB 13,&ar^ tr
 olqe>lJetuor e ur ruedde _
                                       Buqpq ,sre1z)      IIIJRAI               ,,scrsfqd,, go esnuceq .,,lo.ou ^(q 1e,&\,, sr xoq eqJ,
          -
       e{Yl_eql o1 slurod 1xe pue.(4ue                     '00i2
rege s:ueddu qSiR-D o-lsd-eeflfu
                                               olur          eq1                                      I            (,,1),b4 o a411
:::l f3ry's         g:   1   regu ;eeddu .-"rr^-ptrdq         IU             padoqs p.rou Suopo      !4t ot ,,tay,, puo ,a[a uo o7
                    :"4n1
'*l^l*_"lyn                    Jqr   prr,{i ;;t;5q;                            s.raJat ..sn)o{.. ...[1t ,t
                                                                                                           l€ql pro,r\ B qtr.{\ snJoJ
   lsnf se11 (e1q1su.        1ou)    rEsDlE#5J j;                            It{8tt ur
                                                                                       18.&\oJ -h.qU.""t, eqt o] lq3noq] snoues
                     0t:t rege punorSlrnq ,ir ,,                                  ue^Ib a^eq Auewl,,                                          :,tt5r,,r,letur uE ur prBS uueJ
r-t6du,:y1.:.lltt,\a
         ulsluno4 u.tro;g-3o lsoJJ     oql .dEO5                                                                                     l*
                                                                                               .     -...,.&!5t--J

                              Jo tsoJJ otn
Jo odulooJ ruJU JrruuJouud                                                                                                           !
                                                                                                                                      I
                                 Juuortea.rce, au[lIIuo                                                                                                            .'sanp   oqto awos
                                                                                                                                      i
                                                                                                                                          )
                                                                                                                                          ,
                                                                                                                                          i
                                                                                                                                              t
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 33 of 78




                                             State Seals

     COLORADOz Nil sine numine                             ARIZONA: Ditat deus
 "Nothing without the will of the deity.',                   "God enriches."




                                                26
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 34 of 78




         EXHIBIT C

     COPYRIGHT
G                        Case 1:19-cv-01124-GBW-KK Document 12       Filed 12/30/19 Page 35 of 78
                                                             i.. , '-:. i.                                            ::

                                                                                                        t .: . ,i ,:, r:a



           Cerfifi &ite of Segistratiori




                                       te te ecterl.   '"   .   r




                                                                                                                                        .:,._,1:1:..'"




    1",
    'tt i"*:;
          -r..

          ,"}            - i*i
                   "{"

                  A**hor

                                                            dLulLor:    Brim   Erd     E-nldn6   ,
                                            Auslk,frratetl:             brllodptroto$?drful"                                  ?!:
                                                  'Citiren of:          tlnted $atcs   ,.   '' '                            i:.'?t'"1
                                               Ilorricilod irr          Un&d,$latet-.'      ' ' '.
                 Copyright Clainrant

                                   C-opyrWt Ctaimant:                  Bretq.foseph Erd<i06.,1,   r''
                                                                       r3:&$Arhui$:@ee(         fu*r
                         F       of:
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 36 of 78




        EXHIBITD

       TRLTE WEST
DRAFTARTICLE
   SIJBMISSION
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 37 of 78




                      FENN SOLUTION ARTICLE SUBMISSION

                       TRUE WEST PUBLICATION OUTLINE

TRUE WEST STANDARDS:
 We highly recommend that the query you submit along with your proposed
                                                                            manuscript
 share the following information:
1. How your article will enhance our readers' understanding of Old West history.
2. How your interpretation of the facts compares to other works that have
addressed your topic.
3. The larger significance of when, where and why a certain event or experience
occurred.
4. Concrete descriptions you will provide to seamlessly integrate story and context.
5. Any connection your historical focus has to the preseht dai (perhapi through
                                                                                 an
an niversary or modern-day discovery)
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 38 of 78




 True West
 6702 East Cave Creek Road #5
 Cave Creek, Arizona 85391



 Dear Bob,

Renewing our discussion, the enclosed submission has clear purpose. lt meets the
tive True West standards and, I believe, the sixth standard of iTru'e Wesf quality and
reader appeal." lt also has the informal approval of Kevin Pitts, president of the
Prescott Area Art Trust, and other community leaders.

While recently touring Bronzesmith, I saw your work Nof-So-Ge nile Tamer, its results,
and much else. The artisans in action are amazing and the Skull Valley foundry story is
of key arts interest. Through my younger sister, a visual artist and MFA, I have some
grasp of the hard work and risk that arts entail. Particularly after attending the
                                                             -benefiting           Western
Heritage Center annual awards banquet, I look forward to                 the p;rescott arts
community as described in the submission.

I shared the draft with a retired journalist friend of a certain age who
                                                                    wrote for Time,
Life, and other majors. An Eastern lady who counts Roosevelts in her circle, she was
new to the quest but described the article as clear and compelling. lf published,
                                                                                  I will
gift her aTrue [4/esf subscription, to her cultural benefit.

Clearly, Fenn will not pre-validate the solution. He tacitly expects me to do what I am
doing, to be able and motivated to write for publication, overcoming inherent credibility
hurdles without his help. All else is to your judgment      this is about ,,value for others,,
                                                          -
including your readers. Should you agree, I beiieve good results would yield, giving
Fenn, 89, a valedictory exit he likely wants.

Thank you for making this submission possible. The Fenn memoir and quest published
in January 2010. Perhaps an "anniversary article" in early 2020, also marking
                                                                              six years
si19e Fenn's early 2014 True Westerner award, could proviOe context (for eximple,
"After 10 years, True west will take our best shot at the quest.')

Best




Brian Erskine
Prescott
    Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 39 of 78




 DRAFT     -   FINAL

 HOW THE QUEST WAS WON?
 one searcher finds visual proofs solving the Forrest Fenn treasure quest
                                                                          and a western
 arts community to se/ve.

 by Brian Erskine

Six years ago, True West presented Forrest Fenn of Santa Fe its second
                                                                              annual True
Westerner award- His treasure quest, described in 20'1 3 in True
                                                                    West and elsewhere,
stems from a poem featured in his 2010 memoir The Thrilt of the
                                                                     Chase. The poem
codes the spot in the Rockies where retired Major.Fenn, 89, a decorated
                                                                              Vietnam War
combat pilot, artist and art dealer, and author, ostensibly hid treasure. As
                                                                               described to
True West, the hoard contains gold nuggets, gems, jewelry
                                                               coins, artifacts and other
Western and Native American valuables, notably including Fenn,s
                                                                      autobiography.

The Fenn quest has inspired thousands to explore and delve the
                                                                   West. However, at
least four accidental deaths, several outdoor rescues, and a few
                                                                   crimes have driven
authorities, including the New Mexico State Police Chief, Gallatin
                                                                    County Sheriff in
Montana, and Yellowstone National Park rangers, to call for the quest
                                                                        to end or for its
risks to be mitigated.

working from Prescott, Arizona, I have solved the quest, thoroughly
                                                                       and by visual
proof. I also affirm Fenn to have been truthful, often counterintuitively.
                                                                           The quest has
three key design features:

-   one unique, correct location
-   a virtual treasure, intentionally absent, with Fenn securing the real
                                                                          treasure
-   disentitlement; an onus on the searcher to motivate Fenn to award it

This article confidently pursues that goal. lt shows the visual proof,
                                                                       exposing the
solution. lt provides community context for an award. Finally, when Fenn
                                                                             uses the
Colorado state motto to challenge the solver, I respond with the Arizonastate
                                                                                motto,
respectfully beating him at his own game.
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 40 of 78




 It is apocryphal that the quest is a mere scavenger hunt for
                                                                an abandoned box. Fenn
 flew over 320 missions and was shot down over the jungles of Laos.
                                                                          Never again
 would he relinquish control or "unass"     politely, jettison
                                          -                   -  hardware in remote
 woods. Guaranteed failure by quest design is a test of grit, resilience, poise,
                                                                                  and
 purpose. Before giving title to the gold, Fenn requires that anyone
                                                                       to be entrusted with
             go well bevond correcfly sorving, earning the privirege on his terms.

 :'_:]"r*,

The Fenn poem is a modern literary masterwork requiring a book to detail.
                                                                            Decoding
the poem is fundamental to solving the quest, but with the quest solved,
                                                                         this article
relegates the poem to the background. The visual proof is key, "the picture
                                                                             worth a
thousand words."

Briefly, a poem of six stanzas and 24lines indicates June 24, the Nativity
                                                                           of John the
Baptist, connoting both the san Juan Mountains of colorado and a river.
"Uncompahgre" is a Ute word meaning "warm waters," halting in
                                                                 Lake Como above
Silverton. ln Spanish, the poem begins "Como..." as the quest trail starts
                                                                           at Lake
Como. Ute, Spanish, and since 1848 English are languages native to the site.

The "home of Brown" is Brown Mountain, source of Cement Creek in
                                                                    Silverton, tinted
brown by mine drainage. The name "Brown Mountain,,encompasses a nine_peak
ridgeline labeled on USGS topographical maps. This ridgeline extends to
                                                                         Abrams
Mountain rising south of ouray. Abrams Mountain is also the ,,home of Brown.,,
                                                                                 By
Abrams Mountain is climax creek, to be "hiked down,', not,,paddled
                                                                   up.,, lts course
matches local azimuth at sunrise on June 24.

Visual proof derives from exploring and photographing the site specified
                                                                             by the poem
until a searcher connects a cluster of unique site features with an illustration
                                                                                 from
Fenn's memoir. That site is located on the west bank of the Uncompahgre
                                                                                River
directly opposite Climax Creek. About an acre in size, football-shaped
                                                                           or eye-shaped,
at 9,000 feet altitude, and bounded by cliff wall and river, its coordinates
                                                                             are
(37.986555, -1 07 .647 828).
   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 41 of 78




           a 4& a                                 frt

     ,mhed
The drawing above headlines the epilogue of the memoir. Set below
                                                                       the chapter ti1e,
"Epilogue," the drawing centers under the middle letters ,,L-o-G.',
                                                                     Fenn,s repeated
directive to "look under a log, and see what's underneath" refers to that ,,1og.,,
                                                                                   Allen
Polt of Wall Street Journalfame illustrated the memoir, but only the
                                                                     center of this
illustration is original work: stumps at the edges copy stumps near the center,
                                                                                  and the
sky mirrors at both edges.

The visual proof shown below is the answer to the quest. The center
                                                                         of the drawing
overlays and fits an outdoor photo, taken at the virtual treasure site found
                                                                              by decoding
the poem, from a vantage point directed by the poem. The vantage point
                                                                              is a fire pit or
"blaze," full of black rocks or "larry scant," followed by a short walk
                                                                        downhill in a west-
southwest or 242" direction       "too
                               -       far to walk" as a pilot would communicate a vector.
The fit shows that the drawing derives from that outdoor scene, proving
                                                                            Fenn was at
the site before directing polt to make the drawing published in the memoir.
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 42 of 78
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 43 of 78




ln the drawing, a nesting dove faces right, juxtaposed with a tiny turile
                                                                          head facing left.
The dove represents Chief Ouray "the Ute Peacemaker" and his accomplished
                                                                                  wife
Chipeta, "White Singing Bird." The virtual treasure site is found in ancestral
                                                                               Ute land.
The turtle opposing the dove represents Little Turtle's War, named after
                                                                          a Miami chief
whose portrait graced the White House before British forces burned it in 1g14.




 ln 1792, Congress authorized and funded a new Army called the ,,Legion of the
                                                          -
 United States"- to fight Little Turtle's War and others until "the United States
                                                                                  shall be
 at peace with the lndian tribes." General "Mad Anthony" Wayne organized and led
                                                                                         the
 Legion, and Lieutenant William Clark, of future expedition fame, served. Fenn
                                                                                   is a
veteran, the Army is the ancestor of the Air Force, and Little Turile's War was
                                                                                 the first
campaign and victory of the Army. Victory secured ohio by the 1795 Treaty of
Greenville. With control, Ohio land became an asset to be surveyed, sold, and setled,
improving the fiscal health of the indebted United States and enabling creation
                                                                                    of the
first truly Western state, not hewn from former colonies as were Vermont, Kentucky,
and Tennessee. Thus does the history of "Manifest Destiny" or "how the West
                                                                                   was
won" begin. Dual imagery reflecting war and peace also features on the Great Seal of
the United States and the seal of the wyandot, shown below.

                                                 rm
                                                 I-A.?

                                                        -.-,
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 44 of 78




Denoted by stumps and ax, the 1794 Battle of Fallen Timbers decided Litfle Turile's
War. According to the Army History Center, "Never has such a brief battle proved as
decisive [...] Wayne had achieved success where two other American generals had
been soundly defeated. Through rigorous training, discipline, and personal leadership,
Wayne led the Army [...] to its first major military victory and [...] can lay claim 'to be
called the Father of the Regular Army."' The short, sharp battle was fought in the Great
Black Swamp of the Maumee River, along a reach resembling the virtual treasure site in
Colorado and with other connections to the quest. Once a densely "forested fen,"
settlers drained the swamp and founded Toledo at its Lake Erie end, validating Fenn's
cryptic but consistent reference to the treasure being west of Toledo. After winning the
battle, the Legion marched
                               - along a242" heading - to Kekionga, the site of the
center or capital of the British-backed Native American confederation. There, the
Legion built Fort wayne. Both roledo and Fort wayne are cities along u. S. 24,
matching the number of lines in the poem. This road links Troy, Michigan, by reference
to the Aeneid of Virgil as described below, with Pikes Peak, sacred to the Utes.

Key Native Americans fighting alongside Little Turtle feature symbolically. Chief Turkey
Foot of the Ottawa was killed in action. The original photo shows a turkey foot pattern
on the riverside boulder, as battlefield maps show a "Turkey Foot Rock." Chief Tarhe of
the Wyandot also fought. His name means either "Crane" or "TallTree." He lent his
name to a heavy helicopter or aerial crane, the Sikorsky CH-54 "Tarhe," which retrieved
downed aircratt during the Vietnam War. Fenn said not to look where an old man
"couldn't go." The man in the drawing "goes" like apuzzle piece over the tall willow,
symbolizing Tarhe, as the Wyandot seal features willow branches. The Uncompahgre
River doglegs or bows at the tree, as in battle, Tarhe suffered a wounded elbow.

The poem's line, "Tarry scant with marvel gaze," evokes both rarhe's name and the
boulder. lt suggests standing near a fire pit viewing a scene amazingly matching the
drawing. lt also denotes the black rock inclusion in the cliff face visible above the
slope. This arrowhead-shaped feature aligns to Climax Creek as if tipping a virtual
shaft drawn 242" nocked to the bow-shaped Uncompahgre River and west bank, as
shown below. The crescent moon in the drawing is also similar in shape to a bow.
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 45 of 78




The overlay even depicts a "starry cant in a gravel maze" of willow roots. The word
"cant" means "slope." The "45o" written in the stars labels the slope angle, while every
45th word in the poem directs: "walk, down, now," improving the photo if done from
the fire pit.

ln the drawing, a man rests with an ax amid stumps as if logging, when his solid black
boots and waders suggest fishing. He gazes at the moon, marveling, at an hour for
fishing. This contradiction resolves when the overlay places the man in a river.

The overlay also keys Hollywood. Jon Tufteltaub, whose name means "Turtle Dove,"
directed the 2004 Nicolas Cage film NationalTreasure. ln the 1981 film Raiders of the
Lost Ark, Harrison Ford as lndiana Jones stands in an underground room on whose
floor is modeled the ancient Egyptian city of Tanis. Using angled sunlight in the same
relative positions as the moon and slope, with headpiece and staff he illuminates the
site of the Ark of the Covenant. Finally, in due homage to the 1980 comedy Airplane, if
you want to be the quest Victor, your vector must be correct.
    Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 46 of 78




All digging for the metaphorical Fenn treasure is in the wrong place, but had Fenn
hidden real treasure for a freelance find, it would be located at the site of the photo
connoting the abandonment of treasured land by Native Americans at Fallen Timbers
- the treasure is metaphorically found, where it was metaphorically "dropped."

Linking art with natural features for orientation, navigation, heritage, identity, and myth
is among the oldest cultural practices, from Aboriginal Australian songlines, to Native
American petroglyphs, to an old map that inspires imagination, to a modern artist
making a drawing after a landscape. Such meaningful connection fits epic quest
         Forrest Fenn, named after two natural features.

::""r
With the 2014 True West award, Fenn received a bronze by renowned sculptor Ed
Reilly. Founded by brothers Ed and Billy, Bronzesmith Fine Art Gallery and Foundry
with a visible production process available to tour, is located in Prescott Valley, Arizona.




Teams of skilled artisans make large bronzes, allowing multiple artists to share a work.
Bronzesmith artisans monumentalized "Cowboy in a Storm" by George Phippen for
display in a highway rotary outside the unique Phippen Museum of Western Art in
Prescott. Another statue is in production for the nearby airport, linking art and
navigation in creative new ways while reaching another large audience. Named after
Prescott native Lieutenant Ernest Love, killed in aerial action in 1918, the airport offers
daily service to Denver and Los Angeles but retains a key function, one Love and Fenn
would value: pilot training for Embry-Riddle Aeronautical University students.
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 47 of 78




The careers of Phippen and Fenn show parallels. Both came from rural backgrounds
and were transformed as artists by a military service experience. While Fenn's Vietnam
service was intense, in World War ll Phippen served honorably quietly at Fort Worden in
Pot't Townsend, Washington, headquarters of the Harbor Defense Command. Phippen
had time while serving to develop artistic talent, while Fenn pursued art after war.
Phippen later founded the Cowboy Artists of America, while Fenn showed range as an
artist and as a gallery owner and art dealer. Both studied under masters in Santa Fe
and worked in bronze. Both suffered cancer; Fenn created his quest after beating it.

Though not acquainted, Phippen likely indirectly influenced Fenn. Consistent with the
quest's theme of fortitude, Phippen observed of the visual and performing arts that
they are "the toughest business there is...mighty hard to get into, but no job holds the
freedom the arts do once you make the grade." Similarly, Fenn likely aims the quest to
see who might qualify as a writer and conservator of his legacy.
  Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 48 of 78




The diverse Prescott arts community includes not only the phippen Museum,
Bronzesmith, other foundries, workshops, galleries, co-operatives, master craftspeople
in leather and other materials, performing arts, symphony visits, and more, but also the
Western Heritage Center created by Dennis Gallagher, funding arts scholarships for
local high school seniors, including in the performing art of rodeo. To quote Mayor
Greg Mengarelli, "lf anyplace would have a Western Heritage Center, it would be
Prescott."

Prescott's leading museum, in research capacity and academic depth, is Sharlot Hall
Museum, conserving the history and heritage of centralArizona, as Prescott was the
territory's first capital. My other visual proof connects the Colorado solution to
             founding by referencing historic figures and topics central to its mission.

::'.=."""=

Key luminaries shaped certain states, building America: Rhode lsland by Williams for
dissent and religious liberty, or Pennsylvania by penn and Franklin.



                                              A Krr           inm rhc

                              LANGTIAGE-
                                  OF
                                    AIvIERICA.
                                     '   ott
                             An hclpro rhc Le,rgrrgeof rhe Nativcs
                               inrbe:pertof A r ei I c r, cdlcd
                                     NEIY-ENOL /{ND.
                             Tggrdra. with bricfc O$ao4;e21 of&cCu-
                              Itoma. Moacrand tvorlhipr, cc ofthc
                                  riofclrrd   \uitu, iu percc rrul !\.errc.
                                               inLiGeod Dath
                             On dl *'hich rrc ddad Soirituall            O    hlcna irry,.
                                 oucE roJ fpccrrll utc luprittr, rrrliant, )ro
                                    rll rhc eagll& Inhrbirrre rhoic iuru i '
                                         ,c! plcrlinr rnd yr'ht.rbh r.r
                                             drrrcwofrtlurcr :
                                  ,T R.OGER ltrII.LIAMS
                                        d   )rcn
                                            /ftrDtlcrrr   n     -!r3ir,r.l.

                                                 IONDO\
                                                  &g*10cncr, fi41
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 49 of 78




Central to the quest solution is Otto Mears, a founder of Colorado, who with his
daughter has featured in True West. Central to quest development is Richard
McCormick, who enjoyed a parallel career helping establish Arizona.

Otto Mears was born to Jewish parents in a Baltic province of the Russian Empire.
Orphaned, his extended family sent him on an epic journey west
                                                                      - to California, where
he worked the    goldfields. Later he settled in Colorado Territory, farming wheat near
Saguache. While struggling to haul wheat over Poncha Pass to Nathrop, whose mill
served area miners, he met Governor William Gilpin, owner of a local land grant, who
already had helped settle the Oregon Willamette Valley and had explored with General
Fr6mont - whose Prescott home, from his appointment by President Hayes as
Arizona territorial governor, is preserved at Sharlot Hall Museum.

Leveraging his new connection, Mears secured toll road charters. He built roads for
rail conversion, catalyzing development. With Colorado statehood in 1876, after the
new legislature chose Republican electors including Mears, Hayes won the Presidency
by one electoral vote. Mears later served in the legislature, befriended Chief Ouray and
Chipeta, owned railroads serving mining near Silverton, and motivated the mining
industry association to help gild the state capitol dome. The Panic of 1893 damaged
business, hammered silver, and curtailed liquidity, scuttling his efforts to use one of his
toll roads to connect Silverton and Ouray directly by rail. That road became the
segment of U. S. 550, or "Million Dollar Highway," by which the site is reached.
(Speaking of treasure, Mears charged a $5 tott at Bear Creek, worth over $120 now).
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 50 of 78




Born in New York to wealthy parents, young Richard McCormick voyaged east to the
Black Sea to cover the Crimean War as a journalist, mirroring the adventure journey of
Mears. Returning, he worked on Wall Street, then edited Young Men's Magazine and
the New York Evening Posf, covering the early Civil War. Politically active, he
campaigned for Lincoln, who in 1863 appointed him secretary of ArizonaTerritory
created in response to the 186'1 secession of a Confederate "Arizona Territory." As its
nofthern portion lacked settler population and its southern portion was not secure,
isolated Fort Whipple served as the seat of government, amid scattered prospectors
whose key asset was water. There, in the remotest of places, the new setflement of
Prescott became Arizona's capital, mainly by force of President Lincoln's refusal to
concede even the wildest West to disunion.

Among McCormick's early tasks was to create a seal and motto for Arizona, as Gilpin
already had teamed with Secretary of State Lewis Weld to craft in Colorado. Seals are
aftful symbols of sovereignty. By quest design, the Colorado seal underpins another
visual proof while the Colorado motto represents a profound challenge by Fenn to the
searcher. The Arizona motto answers his challenge conclusively.
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 51 of 78




Each graphic on the Colorado seal matches the site and environs. When viewed on a
satellite map oriented 242" (of course), roads appear to outline a turile in profile, with a
defined head, eye, mouth, foot, and earth-toned shell. ln multiple Native American
myths, Turtle holds up the world. Natural site boundaries, cliff and river; form the eye.
The eye sits between an angled road junction, matching the Eye of Providence on the
seal. Rivers, roads, and power lines all cross nearby, as do lines at the eye on the seal,
affirming Fenn's statement that the treasure is "for the person who can make all the
lines cross in the right spot."
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 52 of 78




The fasces, a Roman symbol of authority comprising an ax centered in a wooden
bundle, matches the "ax in the woods" in the overlay. lts binding reads "Union and
Constitution," two causes Fenn served when he enlisted at age 20 (in Rome, ,,xx,,).
The double X matches the double omega in the memoir's colophon (a word connoting
"Colorado"). Both X and omega are the 24th letters of alphabets, matching 24 lines of
the poem. lntentional absence of treasure is even something of a "double cross."




The three mountains, mining tools, and the horizontal line in the shield match a
panoramic view of Ouray, with Abrams Mountain centered and U. S. 550 as the line.
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 53 of 78




By naming the treasure chest "lndulgence" evoking the "Treasury of Merit" created by
christ, by linking the quest to John the Baptist, and by the comparison above, Fenn
made literary connection
                          -   and the Bible is epic literature
                                                            -  between his quest and
the christian core concept of forgiveness through the power of the word.




McCormick's motto is a laconic riposte to Fenn's grandiose presentation as deity.
"Ditat Deus" or "God enriches" authoritatively defines what the deity does next,
summarizing Genesis 14:22-24 in which Abraham bluntly refuses to let anyone but God
enrich him. The pithy motto expresses the terse, compact Latin style of Jerome
the town near Prescott, but the early theologian who translated the Vulgate Bible.
                                                                                    -
                                                                                   not

Another early theologian, origen, saw the word prefiguring Christ in the story of
Abraham and lsaac. with a poem leading up Abrams Mountain, a knife handy
outdoors, bighorn sheep nearby, and "God's country" all around, parallels recur.

The Renaissance Spanish Empire, whose army and priests were the first Europeans to
encounter local Native Americans, had roots in Rome. ln 1610 Spain gave Fenn's
hometown its modern name, meaning "Holy Faith." The full name, "La Villa Real de la
Santa Fe de San Francisco de Asis," expresses Franciscan devotion, whose theme is
peace. Raised in nearby Taos, Chief Ouray "the Ute Peacemaker" was educated by
priests in Spanish. The Arizona motto is a link, bringing the quest full circle.
    Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 54 of 78




McCormick later served as the second Arizona territorial governor and an influential
Congressional delegate. He founded two newspapers, helped sustain the protracted
Apache Wars, and resolved land title issues. He later lost an eye to disease, fitting the
     theme of a singre eye.

::":,
The quest is irrefutably solved. Should Fenn award, I intend the following actions:


-  Selling the treasure for conservation whole to an American institution or museum.
ldeally, it would be exhibited in Prescott, would draw visitors, and would travel.


-    Donating part of the proceeds io the arts in Prescott and funding a mural for Toledo.

-   lnvesting in emerging Southeast Asia, where I worked in finance, where trusted
friends and co-workers own agribusiness and other ventures, and where Fenn served.

-    Conserving Fenn's legacy as publisher of his autobiography, as writer of the full
       solution, and more, expressing his vatues to inspire future generations.

:::.,

Curiously, I have many personal connections to the quest. I was born 45 years ago, in
a fen, near a famous rock, on a day of turkey and peace between Native Americans
and Europeans: Thanksgiving, in Marshfield, Massachusetts, founded by Christians
who believed in predestination and whose state seal depicts a bow-armed Native
American and a star. The constellation Sagittarius connotes virtual archery and perfect
accuracy. Later, I attended primary school in Troy, Michigan.

After leaving Troy, I was fortunate to grow up at Willamette Falls, the end of the Oregon
Trail. My writing owes much to my demanding middle and high school teachers from
West Linn, my home community. An educated Oregonian also should have a quick
ability to perceive that a drawing of a man logging in fishing boots merits deeper
investigation. West Linn is a suburb of Portland, where art advocacy drove change
after Mike Ryerson photographed bar owner Bud Clark humorously flashing a Norman
Taylor bronze. Ryerson then made an iconic poster selling more than 250,000 copies,
funding localjournalism while helping clark unseat an incumbent mayor.
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 55 of 78




Like the Aeneid, the Oregon and Santa Fe Trails began "in the middle of the action"
                                                                                      -
lndependence, Missouri. lndependence was also the home of President Truman,
Commander in Chief when Fenn enlisted in the new Air Force, and of Gilpin for a time
    ," was promotins western setilement.
::1"
After ten years, it is time for "questward movement." Centuries before Virgil, Sun-Tzu
in The Art of War expressed the Dao of consistent victory: "Know yourself, know your
adversary." To what should lfeel entitled, after Fenn wrought such a brilliant quest?
Having stood in the fire pit to discover and prove what he created, I humbly affirm that
he has every right to hold my feet to the fire.

Maybe Fenn has met his match, beginning a story of "how the quest was won."
Maybe between Colorado and Arizona, the solution is now "four-cornered." Maybe a
key quote from the Aeneid
                           - freely translated, "if you can't move heaven, raise hell" -
has adapted to my "raising Arizona."

I invite True West readers to find out   with me. I thank Fenn, police particularly New
Mexico State Police and Gallatin County Sheriff in Montana, rescuers, participants,
leaders of the Prescott arts community, artists, family, friends, teachers, and others.
Appealing to Major Fenn as an officer and a genileman, and not only on my own
behalf, I extend my hand of friendship and trust. I confidently ask him to award me the
treasure now, in the worthy context he has inspired me to frame. lf he does, his quest
will fulfill its manifest destiny. *****
 Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 56 of 78




The solution to the quest (a different document) is copyrighted

lmages:

Green border images are those I either believe I have the rights to use, believe to be in
the public domain, or believe might be used without asking and without risk

Yellow border images I believe can be used, by fair use: to display and discuss the
graphical content and symbolism of official seals as art objects

Red border images are images I do not have the rights to use; rights are commercially
available (mountain photo, Portland poster)

All are informal judgments meant   lo respectlhe concept of rights to images, as I lack
expertise in this question
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 57 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 58 of 78




                 o(q
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 59 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 60 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 61 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 62 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 63 of 78




         EXHIBIT G

                   htlps:ll
     fennsolve.com
      MAINPAGE
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 64 of 78




                     EiEgitE,iiEgiii


                     iBEil;EfiET:

ttl
(u
      u tnE=         lllggggtiEitii:ii
           9B
           JP
      o    oE
=tn
 (u g      I_
                (E
                E'
 5 o
o
(u
      :P
           lrEEat
    =
    o
-g 1r1
F          6*
           <ufi
           FE
      C
I
 o
 =    o    E$Il
      =
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 65 of 78




                                                                                o
 o    #
      (, i--ctoE                         E
                                                    ,;                 G        L
                                                                                o
 o
 3
 o
ll
      o
      tr XsO
      tr E
      o
             96
           ;51-
                           ge=iH;-       C'
                                         (E
                                               .O

                                              o o o
                                                                o
                                                                \i aG
                                                                      o
                                                                      ra
                                                                                -iz
                                                                                =
                                                                                g,E
 o    o                    TAEEEBE        o o
                                              tr
                                                                Io
 tr
 o    o    *=s             ;E=-E!-'      ll(! g .E E
                                                 (, cl,
                                                 o t            ra
                                                                      t^
                                                                      o
                                                                                e:
                                                                                o-
(J .E
o c
           .=: €           :E E E H$€     tr     CL \           .t2
                                                                                El
                                                                                b.!
c o
c   : Oi   fe=e            ;iiEdgP        o
                                          x .E
                                              c;    st          o t!o
                                                                      14
                                                                                oi
                                                                                L.i
o o o .2 ,ii                              o E o o               o
                                                                :               cLl
o o                                      T' o IE     o                            -(
    5 r,i'
      o.     6
           oPd                            o tr o o
                                                                E
                                                                o ttr            Ei
                                                                                 3!
                                         = t,o oo o
G
g                                                   o{                .E         o-
                           EEiEEEg
                                E it ;
o o
o o $:S                    g E!          E E E      otg               \io        EI
    tEeF
    8,9 s                                o .g            E'i
                                                    o .gl G     g.E
                                                                                L
                                                                                fE
  o                                      o o                    o e             =!
  F g$f
.=                                                                              E'(
                                            o       ot   -ep    lro   a.        ot
 ol
 ol
                                         ui
                                         ;     (, E
                                                  o      ot
                                                         oG      o
                                                                                ?lj
                                                                                 ol
-cl O Os
      (E

c o f;Ei
E o                    €gEifrEig         -9 G
                                         i
                                            o
                                               o
                                                    o -c>
                                                         si.
                                                                F c
                                                                !, t
                                                                g o
                                                                    o
                                                                                 o!
                                                                                 tr;r
                                                                                 o'r
                                                                                ll(

                       :, EHIEqgE
  o                                                 (,
o     (E
           sE aE                         .ct
                                         t,o
                                               ED
                                                    (E   E8      .E CL
                                                                 o o            -t
                                                                                ea
  o
.t2
  o .-Ed
              (!+                              o o
                                               o o       tb
                                                         #t      o E
                                                                                L6
                                                                                t€
o E'
GL
    o
     o.=F
o (E !l v-
      -9
           efs         €  EEE gE s€
                       g sgPg€E
                                         (E
                                         .E
                                         o CL
                                                ll
                                         E .g o ta
                                                    !,
                                                    tr
                                                    (E
                                                         oora
                                                         s!{
                                                           qJ
                                                                b
                                                                .9 o
                                                                E
                                                                      .=
                                                                      .t2

                                                                      N
                                                                                -t,
                                                                                 =a
                                                                                 o+
                                                                                ;c
                                                                                oi
 tr o
           t                         3   t    -9 trG
                                                                      N




                       t* i;EpisE*
 o
!tg o      e.g                           6t = CL
                                         =o E xo 2
                                                                 o.
                                                                    CL          =r
                                                                                rF+
                                                                                oo
 o
 CL E'
 o c
           ;$E
       EL tr -E                          !, o o
                                                   .!a
                                                 (Et,
                                                                .a o
                                                                tr
                                                                o
                                                                                o9
                                                                                ET
t,     troo                               o
                                                 o El G               o
                                                                            ';q, Et
    (s
                                          E')
'; o oc.E                                          EO
      =    5.9     E       =;3EA;gfi-E    E)
                                              .E E Lt
                                                 o
                                                 o 8E
                                                                E o
                                                                o     i         Ei
                       E                                                    *
      an
o
=
           i Eb            EEE   E*iE€        a
                                              o    (E    =E
                                                           'E
                                                                      o
                                                                      E
                                                                      (E        iE
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 66 of 78




ggIggglgll*s-;Egg
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 67 of 78




         EXHIBITH

TOLEDO BLADE
DRAFTARTICLE
    IDEA
PRESENHION
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 68 of 78




   i::- .1i,
   rjritt:iai

   :rI;.i+
                :.r.
                t.i tinJl
                              I
                                  .r: ir
                     :+ ii:
                ::, '1,            ,-:j
                        !          ':",1
   :1tlj,:
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 69 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 70 of 78

                                                                :Eo
                                                                s
                                                                ]
                                                                g
                                                                Zo

                                                                =



                                                                .
                                                                d

                                                                 I


                                                                8
                                                                E
                                                                 o
                                                                I
                                                                J.
                                                                E

                                                                5
                                                                o
                                                     6i
                                                     .E)
                                                     Ca!
                                                          g
                                                     a.i=
                                                     OS-i
                                                     >d,:
                                                     6=i'
                                                     .EEi O=
                                                     -
                                                     o:.
                                                     OHE
                                                     , q_=
                                                     sb;
                                                     1'QF
                                                     (Es         I
                                                     ?9e
                                                     o-o1
                                                    E:t
                                                    ols
                                                                        (u
                                                    6     s
                                                        oF-
                                                    s^g €>E
                                                                                           (u
                                                                                           -c
                                                                     Ul'=C,                F
                                                        9ets
                                                    .g€ >(uo,
                                                                              5
                                                                              c,
                                                                                           tit-
                                                    o!9 e: e                  o            o
                                                                              tr           .cr
                                                    gb :.EE                   c            E
                                                                                           tr
                                                    >P            o- o =o3                 C
                                                    EE EAE       !co                       o
                                                    6fi El Qlc                (l)          IE
                                                                                           TL
                                                    Eg                        !*
                                                                              o            t-
                                                                                           o
                                                    r.E                       o            Eo
                                                     c    r-r    fI EIg       o
                                                                              o
                                                    ts-o
                                                           f
                                                           F     !l:          .o
                                                                              3
                                                                                           o
                                                                                           o
                                                    9E EE                     o            th
                                                    e_E EI
                                                                              C            lU

                                                     olU El             5p    o
                                                                              clI,         3
                                                                                           o
                                                    €,                                     ]n
                                                    pg                        E,
                                                                              o
                                                                                           f
                                                                                           o
                                                                                           (J
                                                     Oa                                    t-
                                                    ts.o EIEE af                           o
                                                                                           E
                                                    3H
                                                    EE b9b
                                                                 iEr          o            P
                                                                                           t,o
                                                                                           .N
                                                     oF oa=                                (u
                                                                                           o
                                                    -9. E
                                                    -c
                                                        't()
                                                             AJa
                                                                                           o
                                                    E3 gde E                         j     c
                                                                                           .g
                                                    OE           'troo
                                                                 !UP                 o     t,
                                                    =i=                              -ct
                                                                 sEO                 E     C
                                                    !rc Ecc                          t,
                                                    .gs :>\>
                                                         d,|gl!                      !     a
                                                    gE E==                           ol
                                                                                     t-
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 71 of 78
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 72 of 78




            rs)
            VE  ! '    "o^tn'
                                6
                                *.,                      o
                                                        .1:
                 :l&                d
                 Qq                t                     o

                        a               a     ..6
                                                  ',r
                        b
                        7                          .0
                                                    .,6
                                                      >
                                                        lr

                                              v
                                        J(!
                                        =L
                                        LJ O.
                                    .o9
                                     Er ;i'
                                        ag                          \J
                                                                    EOe
                                                                    ooa
                                                                    :Tfig
                                                                    g>"6<                          t;I
                                                                    !Ep
                                                                    u6                             tel
                                                                             \,
                                                                             rh\




                                                                                          {,
                                                                                          ;
                                             &                                            3
                                             6l
                                                                                          at                         o)

                                          Eu-
                                         :-E                                              :                          o
                                        --                                                r
                                        ta
                                        IE
                                         a3
                                        FO
                                                                                       A
                                                                                       ly=     I
                                                                                                                     =

                                                                                       l;=fl
                                                              ()            n-q2a)     luol
                                                              ,^y                    'rl; f I
                                                                                      t9
                                                              a=
                                                              ()a                                                   p*
                                                              cL
                                                              U1
                                                              -.c
                                                              F-o
                                                                I
                                                                                                         a
                                                                                                             ra
                                                                                                             ut_J
                            J
Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 73 of 78




           EXHIBITI

EMAILRECORD,
 AFFIANT TOI
    FROM
 DEFENDANT
           DEC. 20 1g
   Gmail-CordialMeetinglnvitation,samemail.re-send,*,.nno"u""
                     Case 1:19-cv-01124-GBW-KK                       Document 12 Filed 12/30/19 Page 74 of 78
                                                                                                                                    12124119.6:58 AM




    tY Gmail
    Cordial Meeting lnvitation, same mail, re-send, with no attachments

    Brian Erskine <kattigara@gmait.com>
    To: Forrest Fenn <forrestfenn@gmail.com>, Bob Bell <bozebell@twmag.com>
                                                                                                                Tue, Dec 10, 2019 at g:26 AM


      Major Fenn,

      Thank you for our callyesterday.-During our call I stuck to the formaltopic
                                                                                    of my Rule 24 intervention in the Federal
      action in which you were named Defendant. I did this intentionally,
                                                                           so ybu oonitinint I ,\ranted anything,,from you
      other than the preliminary response to my motion I am required to
                                                                          soricit. rne purpose of my call was true.
      However,   I respect that you asked me about my motivations. I am
                                                                            eager to show you that my motivations are
      totally positive and congruent with your vatues as I perceive thd
      (Prescott, Ariz') that shares your valuei and positive traits
                                                                                  b""t;eeii"o, ,r" conn-ected with a community
                                                                    ltrue westem    herit"b!, art, service / lots of retired veterans,
      aviation / Embry Riddle)- This is your quest, and your tegaiy colnes
                                                                              first, induiing managing that legacy to a
      professional standard of writing and cuiating. l'm
                                                          alreao! in'contact with communr:ty leaders here about my work and
      have a drafi article for publication. I'm eagel to share all.

     I was able to solve your quest because we share certain values
                                                                      and experiences. we have also both spent time in
     Vietnam, for different reasons (and thank you for your valorous
                                                                         service - the Metnamese appreciate it more than
     many Americans might think); I learned Metnamese and also lived
                                                                          and worked in cambodia, which is where I learned
     about your quest. (l am 45 years old as of.Thanksg_ivlng, ulin in 1974). you
                                                                                     are from Texas living in New Mexico,
     and I am from oregon living in Arizona. we are noin w6stemers; New
                                                                               Mexico and Arizona are,,sister states,,and
     Texas and oregon are forever connected.by- the history of iresioent
                                                                           Polk. you live at the end of the santa Fe Trail
     and I grew up at wllamette Falls, the end_ oi the oregon traii in \A/est
                                                                              Ljnn. voui quest is part of the heritage of the
     west' lt's important to me that your vatues le ex[resseo properly for the        benefit of present
     generations.                                                                                                      and future

     Let's meet face to face informally and chat over coffee or a beer.so I
                                                                            can show my respect and listen to you, and so I
     can present an outline and we can discuss the best way to handle
                                                                         matters. I havl bcal friends and l,m hrppy to come
     to Santa Fe' our meeting would be quiet and private, "off the record."
                                                                                   I am also happy to meet with Bob first, as
     he is nearer, should he be amenable to better connect ui.

     You'll both enjoy this article about the art collection of BNSF

     Best


    Brian Erskine
    (949) 4244294
    [Attached to original email: 4 MB of photos, re-sent text-only in case that caused a digital problem]

  lorr9$fenn@gmail.com <forrestfenn@gmail.com>
                                                                                                               Tue, Dec 10,2A19 at 9.38 AM
  To: Brian Erskine <kattigara@gmail.comi
  Cc: forrestfenn@gmail.com


    Mr. Erskine,

https://mail'google'com/mail/u/0?ik=ee6e448e8b&view=pt&search=...sg-f%3A1652551498345103831&simpt=msg-a%3Ar8
                                                                                                               7223827649g1438887      page 1 ot 2
  Gmail   - Cordial MeetingCase      1:19-cv-01124-GBW-KK
                            lnvitation,
                                                                        !   Document
                                        same mail, re_send, with no attachments        12 Filed 12/30/19 Page 75 of 78        12124119,6:s8 AM

      I don't plan to do anything until I have been served. Thank you.                       f
      lQuoted text hiddenl



    Brian Erskine <kattigara@gmail.com>
                                                                                                              Thu, Dec 12,2019 at 2:15 pM
   To: Forrest Fenn <fonestfenn@gmail.com>
   Cc: Forrest Fenn <forestfenn@gmail.com>

      Respectfully noted, sir. - B
      [Quoted text hidden]




https://mail'google'com/maiuu/o?ik=ee6e448e8b&view=pt&search=...sg-f%3A1652551498345103831&simpl=msg-a%3Ar8
                                                                                                              722382764931438ga7   page 2 oI 2
  Gmail   - Motivation   Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 76 of 78
                                                                                                                                    12124119,6:58 AM




    f*l Gmait
    Motivation

   Prill Erskine <kattigara@gmait.com>                                                                           Thu, Dec 19, 2019 at g:0g AM
   To: Forrest Fenn <fonestfenn@gmail.com>

      Major Fenn,

      My motivation is to develop your legacy of character, service, art, literature, history
                                                                                              and Western heritage, for benefit
      of others and future generations.

      The highest reward God gives us for good work is better work, to paraphrase Elbert
      to Garcia.
                                                                                         Hubbard, who wrote                     A   Message

     I would preserve any treasure you might award whole for conservation,
                                                                              and would use it to support those aims. The
     most valuable item in the box is your autobiography. Character is destiny (the Greeks
                                                                                             were riiht;, ano inis isn,t about
     me. lf I were to ask anything of you, it would be to make me a writer, to up'graoe and invest irimy'aoilit,
                                                                                                                 to be of
     service.

     I am grateful to community leaders in Prescott, Arizona for their support. I would
                                                                                        aim to focus those efforts on this
     community, from which I repeatedly traveled to the site noted in the motion and pictured
                                                                                               below. I was able to find that
     site relatively quickly and certainly by using your own expressive public pr"r"n" to try
                                                                                              to get to know you by
     observing with whom you chose to associate yourself. li and the immediatety surrounding
                                                                                                  area are the only places I
     ever went - thanks to observing and connecting with you based on public information, I
                                                                                              wis right the first time.
     I also plan to invest in Southeast Asia, where I lived and worked managing investments
                                                                                            for six years. Thank you for
     your difiicult service there.

     My motion, as filed, will arrive today or tomonow.

     Thank you again for this great work art and the experience and opportunity it inspired.

     Best

     Brian




                               EPlLOG4Snew.png
                               1576K




https://mail'google'com/mail/u/0?ik=ee6e448e8b&view=pt&search=...d-a%3A   .541120282134g232710&simpl=msg-a%3A122g3660735936   oo5427    page 1 of   1
  Gmail   - Summary motivations:
                         CaseRespect
                                 1:19-cv-01124-GBW-KK
                                     and service                 Document 12 Filed 12/30/19 Page 77 of 78                        12124119,6:OB AM




   fq Gmail
   Summary motivations: Respect and seruice

   Brian Erskine <kattigara@gmail.com>
                                                                                                               Sat, Dec 21,2A19 at g:40 pM
   To: Forrest Fenn <fonestfenn@gmail.com>

     Respect and service, Major

     > Respect for you and yourcreation, your legacy, and its brilliant
                                                                        and unique moral, artistic, and material potential to
     benefit others, which must develop and which I can and will prioritize just as yo, ru" me
                                                                                                 doing in this case
     > Service to others, including my local community here in Prescott
                                                                        and developing Southeast Asia, plus other positive
     plans

     > Respect for myself and the work I did to solve the quest (which proper,
                                                                      is       not selfish), respect for fact and truth
     Thank you again for a thrilling experience and for the opportunities that might stem ftom it

     Brian




https://mail.google.com/mail/u/o?ik=ee6e448e8b&view=pt&search=..-a%3Ar-883020863g04g567330&simpl=msg-a%3Ar-8
                                                                                                               8748257O3o7ggo7971 page 1 of 1
                                                                                   f
    ,"EJ"EEE*tB Case 1:19-cv-01124-GBW-KK Document 12 Filed 12/30/19 Page 78 of 78 g


                           c!                                     r                     r*                                            st
                                                                                                                                      k:e
                                                                                                                                                             UI
                                                                                                                                                            E,
                                                                                                                                                            v

        :5

                                                                               ,
                                                                                             E
     -                                                     trl
        -?                                                 CN
                                                           J
                                                                               ( tA I..ffi
                                               -                      -r
                                                                                       ==w
                                                                                       x<tr
        -                                     :-           J
                                             :--                                       E:fi
          NEE              '            z, -
                                        (3,   --                                 JI
                                       F: -= -tA
                                                                                 =
                                                                                 r-l
                                                                                 t-l
                                                                                                                          eB=
                                                                                                        o_,.-             Fsi
                                       Z.t --.-U
                                             --                                  rr                                       oU                                               3G
                                       EI -''
                                       lrJ,  Es                       -r         EO                                       3 =<
                                                                                                                                                                           o
               'F
                q:. .        {
                                      t-" ---*                                   rr      HtE           ;o
                                                                                                       *>       -
                                                                                                                          + BY
                                                                                                                          E:r                                              o
                                                                                                                                                                           o
                '2; 't                                                           r?                                       3 Dtr
                                                                                                                                                                           Ict
          f.'                         Zr, -:
                                          :&'ir
                                                                                 LrJ     {t q.
                                                                                         =18
             [:,.:
                         r'. Ut V Z-  E]: -U:-                                   u.J                                                                                       E
                                                                                                                                                                           o
                                            -==!!!=                                      IN                                                                                u

          fl'.,
          (':
                       .*3
                             -;
                             e..,
                                r ioi
                                      q):    -
                                             -
                                                  [.r-.
                                                  !ri
                                                          <:                                                                                                               c

                       :i    [j.j t*,
                                          ---l    , L
                                                                                                                                                                           r6
                       OI             FU -                                                                                                                                 )
                                                                                                                                                                          ,ic
                                                                                                                                                                                      gt,

             G a, --: a;
                             ()       cnL ---                                                                       ae
                                                                                                                    po
                                                                                                                     !E
                                                                                                                    'Ed
                                                                                                                                                                          IO
                                                                                                                                                                          rt;
                                                                                                                                                                          ,.u
                     :J                                   lrJ q                                                                                                           i.E
                     2<          {te                      E-.                                                        .E   >
                                                                                                                          ,g
                                                                                                                          6                                               Le          U,
                                      I
                                                          6o                                                        i8
                                                                                                                    "k    E
                                                                                                                                                             ;            ia
                                                                                                                                                                          ,1'
                                                          trl                                                       !6
                                                                                                                     gq
                                                                                                                    '5i
                                                                                                                          .9
                                                                                                                                                             @
                                                                                                                                                                          iun
                                                          E                                                         g,E                                      N
                                                                                                                                                             q{
                                -l-
                                           JJ
                                           -.!
                                                          o
                                                          l&
                                                                                                                    96'
                                                                                                                    E9-
                                                                                                                    69
                                                                                                                          AE
                                                                                                                          eg
                                                                                                                          Ea
                                                                                                                          lc
                                                                                                                                                             o
                                                                                                                                                             o
                                                                                                                                                             6
                                                                                                                                                             =oG
                                                                                                                                                                                   o
                                                                                                                                                                                   o
                                          3                                                                               E9                                  o                    (u
                                                                                                                          'E qE                               E                  tr
                                                                                                                    8E    € sB                               o
                                                                                                                                                              o
                                                                                                                                                              .l                 ,l

                                 :                                                                                  g8    6     3E                           co                  Q

                                                                                                                    EE
                                                                                                                          4
                                                                                                                          6
                                                                                                                                aa
                                                                                                                                0i
                                                                                                                                                             ,                 (,=
                                                                                                                                                             9,                l4
   i-                                                                                                                     B     EE                                               IJ
                                                                                                                    FO                                        o
                                                                                                                                                                                 o
                                                                                                                iF : 08
                                                                                                                                                              c!               dt
                                                                                                                                                             '-o
                                                                                                                oP JC t>                                      e9
                                                                                                                                                              ol               q,
                                                                                                                                                             EO                tr
                                                                                                                EE                                           'a.=              o
                                                                                                                d2        d     .ad                          oo                E
                                                                                                                E3        E 8a
                                                                                                                          E6e;
                                                                                                                                                             (h9
                                                                                                                                                             :E                +
                                                                                                                Exl                                          or
                                                                                                                E+                                           a9
                                                                                                                f6
                                                                                                                ke
                                                                                                                zt
                                                                                                                          -ieii'
                                                                                                                          HO'
                                                                                                                          -BFi.a:j                           -9E
                                                                                                                9E                                           3<j
                     ss!'dd                                                                                     o=
                                                                                                                fB
                                                                                                                          E    9nn                           b9
iotfrfltt                                                                                                       JE        EO                                 lt




                                                                               I
                                                                           'l1sr0t1sild0c TIVIDL,I0l   lCIVIUnS 0UVt{ i{CI fHd lfdmd TIWA   t{Iufl AlutUtJ IItUn[


                                                                                                                                                                          h"rlo
                                                                                                                                                                    ?18YD^)3US




    _/:




                                                                  dH$
                                                                  E
                                                                             fitffi
